


EXHIBIT 10.21

 

 

CREDIT AGREEMENT

 

 

PLAINS MARKETING, L.P., as Borrower,

 

 

FLEET NATIONAL BANK, as Administrative Agent,

 

 

FLEET SECURITIES, INC., as Lead Arranger and Book Manager,

 

 

and CERTAIN FINANCIAL INSTITUTIONS, as Lenders

 

 

$200,000,000 Uncommited Senior Secured

Discretionary Contango Facility

 

 

November 21, 2003

 

 

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

ARTICLE I - Definitions and References

 

 

Section 1.1.  Defined Terms

 

 

Section 1.2.  Exhibits and Schedules; Additional Definitions

 

 

Section 1.3.  Amendment of Defined Instruments

 

 

Section 1.4.  References and Titles

 

 

Section 1.5.  Calculations and Determinations

 

 

 

 

ARTICLE II - Loans and Letters of Credit

 

 

Section 2.1.  Financing Requests, Commitments and Fundings

 

 

Section 2.2.  Loans and Notes

 

 

Section 2.3.  Requests for Loans

 

 

Section 2.4.  Continuations and Conversions of Existing Loans

 

 

Section 2.5.  Use of Proceeds

 

 

Section 2.6.  Interest Rates and Fees

 

 

Section 2.7.  Optional Prepayments

 

 

Section 2.8.  Mandatory Prepayments and Payments

 

 

Section 2.9.  Extension of Request Period.

 

 

Section 2.10.  Letters of Credit

 

 

Section 2.11.  Requesting Letters of Credit

 

 

Section 2.12.  Reimbursement and Participations

 

 

Section 2.13.  Letter of Credit Fees

 

 

Section 2.14.  No Duty to Inquire

 

 

 

 

ARTICLE III - Payments to Lenders

 

 

Section 3.1.  General Procedures

 

 

Section 3.2.  Capital Reimbursement

 

 

Section 3.3.  Increased Cost of LIBOR Loans or Letters of Credit

 

 

Section 3.4.  Notice; Change of Applicable Lending Office

 

 

Section 3.5.  Availability

 

 

Section 3.6.  Funding Losses

 

 

Section 3.7.  Reimbursable Taxes

 

 

Section 3.8.  Replacement of Lenders.

 

 

 

 

ARTICLE IV - Conditions Precedent to Lending

 

 

Section 4.1.  Documents to be Delivered

 

 

Section 4.2.  Additional Conditions Precedent

 

 

 

 

ARTICLE V - Representations and Warranties

 

 

Section 5.1.  No Default

 

 

Section 5.2.  Organization and Good Standing

 

 

Section 5.3.  Authorization

 

 

Section 5.4.  No Conflicts or Consents

 

 

Section 5.5.  Enforceable Obligations

 

 

i

--------------------------------------------------------------------------------


 

 

Section 5.6.  Initial Financial Statements

 

 

Section 5.7.  Other Obligations and Restrictions.

 

 

Section 5.8.  Full Disclosure

 

 

Section 5.9.  Litigation

 

 

Section 5.10.  ERISA Plans and Liabilities

 

 

Section 5.11.  Compliance with Permits, Consents and Law

 

 

Section 5.12.  Environmental Laws

 

 

Section 5.13.  Accounts; Title to Properties

 

 

Section 5.14.  Government Regulation

 

 

Section 5.15.  Insider

 

 

Section 5.16.  Solvency

 

 

 

 

ARTICLE VI - Affirmative Covenants

 

 

Section 6.1.  Payment and Performance

 

 

Section 6.2.  Books, Financial Statements and Reports.

 

 

Section 6.3.  Other Information and Inspections

 

 

Section 6.4.  Notice of Material Events

 

 

Section 6.5.  Maintenance of Existence, Qualifications and Assets

 

 

Section 6.6.  Payment of Taxes, etc.

 

 

Section 6.7.  Insurance

 

 

Section 6.8.  Compliance with Agreements and Law

 

 

Section 6.9.  Agreement to Deliver Security Documents

 

 

Section 6.10.  Perfection and Protection of Security Interests and Liens

 

 

 

 

ARTICLE VII - Negative Covenants

 

 

Section 7.1.  Limitation on Liens

 

 

Section 7.2.  Limitation on Mergers

 

 

Section 7.3.  Limitation on Sales of Collateral

 

 

Section 7.4.  Limitation on New Businesses

 

 

Section 7.5.  No Negative Pledges

 

 

 

 

ARTICLE VIII - Events of Default and Remedies

 

 

Section 8.1.  Events of Default

 

 

Section 8.2.  Remedies

 

 

 

 

ARTICLE IX - Administrative Agent

 

 

Section 9.1.  Appointment and Authority

 

 

Section 9.2.  Exculpation, Administrative Agent’s Reliance, Etc.

 

 

Section 9.3.  Credit Decisions

 

 

Section 9.4.  Indemnification

 

 

Section 9.5.  Rights as Lender

 

 

Section 9.6.  Sharing of Set-Offs and Other Payments

 

 

Section 9.7.  Investments

 

 

Section 9.8.  Benefit of Article IX

 

 

Section 9.9.  Resignation

 

 

ii

--------------------------------------------------------------------------------


 

ARTICLE X - Miscellaneous

 

 

Section 10.1.  Waivers and Amendments; Acknowledgments

 

 

Section 10.2.  Survival of Agreements; Cumulative Nature

 

 

Section 10.3.  Notices

 

 

Section 10.4.  Payment of Expenses; Indemnity

 

 

Section 10.5.  Parties in Interest; Assignments; Replacement Notes

 

 

Section 10.6.  Confidentiality

 

 

Section 10.7.  Governing Law; Submission to Process

 

 

Section 10.8.  Limitation on Interest

 

 

Section 10.9.  Right of Offset

 

 

Section 10.10.  Termination; Limited Survival

 

 

Section 10.11.  Severability

 

 

Section 10.12.  Counterparts

 

 

Section 10.13.  Waiver of Jury Trial, Punitive Damages, etc.

 

 

Section 10.14.  Replacement Credit Facility

 

 

iii

--------------------------------------------------------------------------------


 

Schedules and Exhibits:

 

 

 

 

Schedule 1 - Lender Schedule

 

Schedule 2 - Disclosure Schedule

 

Schedule 3 - Security Schedule

 

Schedule 4 - Pricing Grid

 

Schedule 5 - Currently Approved Persons and Facilities

 

 

 

 

Exhibit A - Note

 

Exhibit B-1 - Financing Request-Initial

 

Exhibit B-2 - Financing Request-Final

 

Exhibit B-3 - Borrowing Notice

 

Exhibit C - Continuation/Conversion Notice

 

Exhibit D-1 - Opinion of In-House Counsel for Borrower

 

Exhibit D-2 - Opinion of Fulbright & Jaworski L.L.P., Counsel for Borrower

 

Exhibit E - Form of Letter of Credit

 

Exhibit F - Letter of Credit Application and Agreement

 

Exhibit G - Assignment and Acceptance Agreement

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

 

THIS CREDIT AGREEMENT is made as of November 21, 2003, by and among PLAINS
MARKETING, L.P., a Delaware limited partnership (“Borrower”), FLEET NATIONAL
BANK, as administrative agent (in such capacity, “Administrative Agent”), FLEET
SECURITIES, INC., as lead arranger and book manager (in such capacity, “Lead
Arranger and Book Manager”) and the Lenders referred to below.  In consideration
of the mutual covenants and agreements contained herein the parties hereto agree
as follows:

 

W I T N E S S E T H

 

In consideration of the mutual covenants and agreements contained herein and in
consideration of the loans which may hereafter by made by Lenders, in each
Lender’s sole and absolute discretion, and the Letters of Credit which may be
made available by LC Issuer to Borrower upon Lenders’ election to participate in
such Letters of Credit, in each Lender’s sole and absolute discretion, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I - Definitions and References

 

Section 1.1.  Defined Terms.  As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:

 

“Account” shall have the meaning given that term in the UCC.

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.

 

“Administrative Agent” means Fleet National Bank, as Administrative Agent
hereunder, and its successors in such capacity.

 

“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person.  A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract or otherwise.

 

“Agreement” means this Credit Agreement.

 

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the Lender Schedule or such other office of
such Lender (or an Affiliate of such Lender) as such Lender may from time to
time specify to Administrative Agent and Borrower by written

 

--------------------------------------------------------------------------------


 

notice in accordance with the terms hereof as the office by which its Loans of
such Type are to be made and maintained.

 

“Applicable Margin” means, as to any Type of Loan,  the percent per annum set
forth on the Pricing Grid as the “Applicable Margin” for such Type of Loan,
based on the Applicable Rating Level in effect on such date.  Changes in the
Applicable Margin will occur automatically without prior notice as changes in
the Applicable Rating Level occur.  Administrative Agent will give notice
promptly to Borrower and Lenders of changes in the Applicable Margin.

 

“Applicable Rating Level” means for any day, the level set forth below that
corresponds to the PAA Debt Rating by the Ratings Agencies applicable on such
day; provided, in the event the PAA Debt Rating by the Ratings Agencies differs
by one level, the higher PAA Debt Rating shall apply; provided further, in the
event the PAA Debt Rating by the Ratings Agencies differs by more than one
level, the PAA Debt Rating one level above the lower PAA Debt Rating shall
apply; provided, notwithstanding the foregoing, the Applicable Rating Level for
the period from the date hereof through and including February 21, 2004 shall be
Level III.  As used in this definition, “ >“ means a rating equal to or more
favorable than and “<“ means a rating less favorable than.

 

Rating Level

 

S&P

 

Moody’s

 

 

 

 

 

 

 

Level I

 

> BBB+

 

> Baa1

 

Level II

 

BBB

 

Baa2

 

Level III

 

BBB-

 

Baa3

 

Level IV

 

< BBB-

 

< Baa3

 

 

If either of the Rating Agencies shall not have in effect a PAA Debt Rating or
if the rating system of either of the Rating Agencies shall change, or if either
of the Rating Agencies shall cease to be in the business of rating corporate
debt obligations, Borrower and Majority Lenders shall negotiate in good faith to
amend this definition to reflect such changed rating system or the
unavailability of ratings from such Rating Agency, but until such an agreement
shall be reached, the Applicable Rating Level shall be based only upon the PAA
Debt Rating by the remaining Rating Agency.

 

“Approved Eligible Receivables” means an Eligible Receivable (a) from a Person
whose Debt Rating is either at least Baa3 by Moody’s or at least BBB- by S&P;
(b) fully and unconditionally guaranteed as to payment by a Person whose Debt
Rating is either at least Baa3 by Moody’s or at least BBB- by S&P; (c) from any
other Person Currently Approved by Majority Lenders; or (d) fully covered by a
letter of credit from any national or state bank or trust company which is
organized under the laws of the United States of America or any state thereof or
any branch licensed to operate under the laws of the United States of America or
any state thereof, which is a branch of a bank organized under any country which
is a member of the Organization

 

2

--------------------------------------------------------------------------------


 

for Economic Cooperation and Development, in each case which has capital,
surplus and undivided profits of at least $500,000,000 and whose commercial
paper is rated at least P-1 by Moody’s or A-1 by S&P.

 

“Approved Location” means (i) a Plains Terminal, (ii) storage locations or
pipelines Currently Approved by Majority Lenders for which Administrative Agent
has received a bailee letter in form and substance reasonably acceptable to
Administrative Agent with respect to any Collateral stored at such locations or
pipelines, or (iii) storage locations or pipelines Currently Approved by
Majority Lenders storing Financed Hedged Eligible Inventory not in excess of
five percent (5%) of all Financed Hedged Eligible Inventory.

 

“Base Rate” means the higher of (i) the variable per annum rate of interest so
designated from time to time by Administrative Agent as its “prime rate”, or
(ii) the Federal Funds Rate plus one-half percent (0.5%) per annum.  The “prime
rate” is a reference rate and does not necessarily represent the lowest or best
rate being charged to any customer.  Changes in the Base Rate resulting from
changes in the “prime rate” shall take place immediately without notice or
demand of any kind.

 

“Base Rate Loan” means a Loan to Borrower which does not bear interest at a rate
based upon the LIBOR Rate.

 

“Borrower” means Plains Marketing, L.P., a Delaware limited partnership.

 

“Borrowing” means a borrowing of new Loans of a single Type pursuant to Section
2.3 or a Continuation or Conversion of existing Loans into a single Type (and,
in the case of LIBOR Loans, with the same Interest Period) pursuant to Section
2.4.

 

“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by a Borrower which meets the requirements of Section 2.3.

 

“Broker Liens” means any Liens under or with respect to accounts with brokers or
counterparties with respect to Hedging Contracts in favor of such brokers or
counterparties, securing only obligations under such Hedging Contracts.

 

“Business Day” means any day, other than a Saturday, Sunday or day which shall
be in the Commonwealth of Massachusetts a legal holiday or day on which banking
institutions are required or authorized to close.  Any Business Day in any way
relating to LIBOR Loans (such as the day on which an Interest Period begins or
ends) must also be a day on which commercial banks settle payments in London.

 

“Cash and Carry Purchases” means purchases of Petroleum Products for physical
storage at an Approved Location which qualify as Hedged Eligible Inventory.

 

“Cash Equivalents” means Investments in:

 

3

--------------------------------------------------------------------------------


 

(a)  marketable obligations, maturing within 12 months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
the federal government of Canada or an instrumentality or agency thereof and
entitled to the full faith and credit of the United States of America or the
federal government of Canada, as the case may be;

 

(b)  demand deposits and time deposits (including certificates of deposit)
maturing within 12 months from the date of deposit thereof, (i) with any office
of any Lender or (ii) with a domestic office of any national, state or
provincial bank or trust company which is organized under the Laws of the United
States of America or any state therein, or the federal government of Canada or
any province therein, which has capital, surplus and undivided profits of at
least $500,000,000, and whose long term certificates of deposit are rated at
least Aa3 by Moody’s or AA- by S&P;

 

(c) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with (i) any Lender or (ii) any other commercial bank meeting the
specifications of subsection (b) above;

 

(d)  open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S&P; and

 

(e)  money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.

 

“Change of Control” means PAA shall cease to be, directly or indirectly, the
sole legal and beneficial owner (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of all of the partnership interests
(including all securities which are convertible into partnership interests) of
Borrower.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with all rules and regulations promulgated with respect thereto.

 

“Collateral” means all property of any kind which is subject to a Lien in favor
of Lenders (or in favor of Administrative Agent for the benefit of Lenders) or
which, under the terms of any Security Document, is purported to be subject to
such a Lien, in each case granted or created to secure all or part of the
Obligations.

 

“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries.  References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.

 

“Continue”, “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.4 of a LIBOR Loan as a LIBOR Loan from one Interest Period
to the next Interest Period.

 

4

--------------------------------------------------------------------------------


 

“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.4.

 

“Convert, “Conversion” and “Convert” refers to a conversion pursuant to
Section 2.4 of one Type of Loan into another Type of Loan.

 

“Currently Approved by Majority Lenders” means such Person (including a limit on
the maximum Hedged Eligible Inventory sold to any such Person), storage
location, pipeline, form of Letter of Credit or other matter as the case may be,
as reflected in Schedule 5 attached hereto and as amended from time to time by
the most recent written notice given by Administrative Agent to Borrower as
being approved by Majority Lenders.  Each such amended Schedule 5 will supersede
and revoke each prior Schedule 5.

 

“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.

 

“Default Rate” means, at the time in question, two percent (2%) per annum plus:

 

(a)  the LIBOR Rate plus the Applicable Margin then in effect for each LIBOR
Loan (up to the end of the applicable Interest Period),

 

(b)  the Base Rate plus the Applicable Margin then in effect for each Base Rate
Loan,

 

provided, however, the Default Rate shall never exceed the Highest Lawful Rate.

 

“Default Rate Period” means (i) any period during which an Event of Default,
other than pursuant to Section 8.1 (a) or (b), is continuing, provided that such
period shall not begin until notice of the commencement of the Default Rate has
been given to Borrower by Administrative Agent upon the instruction by Majority
Lenders and (ii) any period during which any Event of Default pursuant to
Section 8.1 (a) or (b) is continuing unless Borrower has been notified otherwise
by Administrative Agent upon the instruction by Majority Lenders.

 

“Delivery Month” has the meaning given to such term in Section 2.1(a).

 

“Disclosure Schedule” means Schedule 2 hereto.

 

“Dollars” and “$” means the lawful currency of the United States of America,
except where otherwise specified.

 

“Eligible Inventory” means inventories of Petroleum Products in which Borrower
has lawful and absolute title (specifically excluding, however, tank bottoms and
pipeline linefill of Borrower classified as a long-term asset), which are not
subject to any Lien in favor of any Person (other than Permitted Inventory
Liens), which are subject to a fully perfected first priority security interest
(subject only to Permitted Inventory Liens) in favor of Administrative Agent
pursuant to the Loan Documents prior to the rights of, and enforceable as such
against, any other

 

5

--------------------------------------------------------------------------------


 

Person, which are otherwise satisfactory to Majority Lenders in their reasonable
business judgment and located at Approved Locations, minus without duplication
the amount of any Permitted Inventory Lien on any such inventory.

 

“Eligible Receivables” means, at the time of any determination thereof (and
without duplication), each Account and, with respect to each determination made
on or after the 20th day of each calendar month and prior to the first day of
the next calendar month, each amount which will be, in the good faith estimate
reasonably determined by Borrower, an Account of the Borrower with respect to
sales and deliveries of Hedged Eligible Inventory during such calendar month or
deliveries of Hedged Eligible Inventory during the next calendar month under
firm written purchase and sale agreements, in either event as to which the
following requirements have been fulfilled (or as to future Accounts, will be
fulfilled as of the date of such sales and deliveries of Hedged Eligible
Inventory), to the reasonable satisfaction of Administrative Agent:

 

(i)                                     Borrower has lawful and absolute title
to such Account;

 

(ii)                                  such Account is a valid, legally
enforceable obligation of an Account Debtor payable in Dollars, arising from the
sale and delivery of Hedged Eligible Inventory to such Person in the United
States of America in the ordinary course of business of Borrower, to the extent
of the volumes of Hedged Eligible Inventory delivered to such Person prior to
the date of determination;

 

(iii)                               there has been excluded from such Account
(A) any portion that is subject to any dispute, rejection, loss,
non-conformance, counterclaim or other claim or defense on the part of any
Account Debtor or to any claim on the part of any Account Debtor denying
liability under such Account, and (B) the amount of any account payable or other
liability owed by Borrower to the Account Debtor on such Account, whether or not
a specific netting agreement may exist, excluding, however, any portion of any
such account payable or other liability which is at the time in question covered
by a Letter of Credit;

 

(iv)                              Borrower has the full and unqualified right to
assign and grant a security interest in such Account to Administrative Agent as
security for the Obligation;

 

(v)                                 such Account (A) is evidenced by an invoice
rendered to the Account Debtor, or (B) represents the uninvoiced amount in
respect of volumes of Hedged Eligible Inventory scheduled to be delivered by
Borrower in the current or next-following calendar month, is governed by a
purchase and sale agreement, exchange agreement or other written agreement, and
in either event such Account is not evidenced by any promissory note or other
instrument;

 

(vi)                              such Account is not subject to any Lien in
favor of any Person and is subject to a fully perfected first priority security
interest in favor of Administrative Agent pursuant to the Loan Documents, prior
to the rights of, and enforceable as such against, any other Person except for a
Lien in respect of First Purchase Crude Payables;

 

6

--------------------------------------------------------------------------------


 

(vii)                           such Account is due not more than 30 days
following the last day of the calendar month in which the Hedged Eligible
Inventory delivery occurred and is not more than 30 days past due;

 

(viii)                        such Account is not payable by an Account Debtor
with more than twenty percent (20%) of its Accounts to Borrower that are
outstanding more than 60 days from the invoice date;

 

(ix)                                the Account Debtor in respect of such
Account (A) is located, is conducting significant business or has significant
assets in the United States of America or is a Person Currently Approved by
Majority Lenders, (B) is not an Affiliate of Borrower, and (C) is not the
subject of any event of the type described in Section 8.1(i); and

 

(x)                                   the Account Debtor in respect of such
Account is not a governmental authority, domestic or foreign.

 

“Eligible Transferee” means a Person which either (a) is a Lender, or (b) is
consented to as an Eligible Transferee by Administrative Agent and, so long as
no Default or Event of Default is continuing, by Borrower, which consents in
each case will not be unreasonably withheld; provided no Person organized
outside the United States may be an Eligible Transferee if Borrower would be
required to pay withholding taxes on interest or principal owed to such Person.

 

“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, together with all rules and regulations promulgated with
respect thereto.

 

“ERISA Affiliate” means Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with Borrower, are treated as a single employer
under Section 414 of the Code.

 

“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which Borrower has a
fixed or contingent liability.

 

“Event of Default” has the meaning given to such term in Section 8.1.

 

“Existing Agreements” means (i) that certain Second Amended and Restated Credit
Agreement [Revolving Credit Facility] dated July 2, 2002 among Borrower and
certain

 

7

--------------------------------------------------------------------------------


 

Affiliates,  Fleet National Bank, as administrative agent, and the agents and
lenders named therein, and (ii) that certain Second Amended and Restated Credit
Agreement [Letter of Credit and Hedged Inventory Facility] dated July 2, 2003
among Borrower and certain Affiliates, Fleet National Bank, as administrative
agent, and the agents and lenders named therein.

 

“Facility Usage” means, at the time in question, the aggregate amount of Loans
and LC Obligations with respect to Letters of Credit outstanding at such time.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/1000th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (i) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.

 

“Financed Hedged Eligible Inventory” means all Hedged Eligible Inventory that
one or more Lenders have (i) committed to participate in letters of credit to
secure the purchase of such Hedged Eligible Inventory pursuant to Cash and Carry
Purchases and/or (ii) committed to finance (a) the purchase of such Hedged
Eligible Inventory pursuant to Cash and Carry Purchases or (b) the storage of
such Hedged Eligible Inventory at Approved Locations.

 

“First Purchase Crude Payables” means the unpaid amount of any payable
obligation related to the purchase of Petroleum Products by Borrower secured by
a statutory Lien, including but not limited to the statutory Liens, if any,
created under the laws of Texas, New Mexico, Wyoming, Kansas, Oklahoma or any
other state to the extent such payable obligation is not at the time in question
covered by a Letter of Credit.

 

“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.

 

“Fiscal Year” means a twelve-month period ending on December 31 of any year.

 

“Funding Date” has the meaning given to such term in Section 2.1(a).

 

“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the Initial Financial Statements.  If any change in any accounting
principle or practice is required by the Financial Accounting Standards Board
(or any such successor) in order for such principle or practice to continue as a
generally accepted accounting principle or practice, all reports and financial
statements required hereunder with respect to

 

8

--------------------------------------------------------------------------------


 

Borrower or with respect to Borrower and its Consolidated Subsidiaries may be
prepared in accordance with such change, but all calculations and determinations
to be made hereunder may be made in accordance with such change only after
notice of such change is given to each Lender and Majority Lenders agree to such
change insofar as it affects the accounting of Borrower or of Borrower and its
Consolidated Subsidiaries.

 

“GP Inc.” means Plains Marketing GP Inc., a Delaware corporation, the sole
general partner of Borrower.

 

“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.

 

“Hedged Eligible Inventory” means Petroleum Products scheduled to be purchased
by Borrower in the month following delivery of a Financing Request-Initial
specified as Hedged Eligible Inventory therein, which has been hedged by either
a NYMEX contract, an OTC contract or a contract for physical delivery to an
investment-grade counterparty or other counterparty Currently Approved by
Majority Lenders and which, upon such purchase by Borrower, shall qualify as
Eligible Inventory.

 

“Hedged Value” means, as to Hedged Eligible Inventory specified in a Financing
Request-Initial or Financing Request-Final and the corresponding Hedging
Contract or Hedging Contracts with respect thereto, an amount equal to the
volume of such Hedged Eligible Inventory times the prices fixed in such
corresponding hedge, minus (i) all related storage, transportation and other
applicable costs of such Hedged Eligible Inventory, as set forth therein and
(ii) the amount secured by any Broker Liens, other than Broker Liens on margin
deposits with respect to such corresponding Hedging Contracts.

 

“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.

 

“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations.  All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.

 

“Indebtedness” of any Person means each of the following:

 

(a)  its obligations for the repayment of borrowed money,

 

9

--------------------------------------------------------------------------------


 

(b)  its obligations to pay the deferred purchase price of property or services
(excluding trade account payables arising in the ordinary course of business),
other than contingent purchase price or similar obligations incurred in
connection with an acquisition and not yet earned or determinable,

 

(c)  its obligations evidenced by a bond, debenture, note or similar instrument,

 

(d)  its obligations, as lessee, constituting principal under Capital Leases,

 

(e)  its direct or contingent reimbursement obligations with respect to the face
amount of letters of credit pursuant to the applications or reimbursement
agreements therefor,

 

(f)  its obligations for the repayment of outstanding banker’s acceptances,
whether matured or unmatured,

 

(g)  its obligations under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing if the obligation
under such synthetic lease, tax retention operating lease, off-balance sheet
loan or similar off-balance sheet financing is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease in
accordance with GAAP (excluding, to the extent included herein, operating leases
entered into in the ordinary course of business), or

 

(h)  its obligations under guaranties of any obligations of any other Person
described in the foregoing clauses (a) through (g).

 

“Initial Financial Statements” means (i) the audited Consolidated financial
statements of PAA as of December 31, 2002, (ii) the unaudited consolidating
balance sheet and income statement of PAA as of September 30, 2003, (iii) the
unaudited Consolidated financial statements of Borrower as of December 31, 2002,
and (iv) the unaudited consolidating balance sheet and income statement of
Borrower as of September 30, 2003.

 

“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
day of each March, June, September and December beginning December 31, 2003, and
(b) with respect to each LIBOR Loan, the last day of the Interest Period that is
applicable thereto and, if such Interest Period is six or twelve months in
length, the dates specified by Administrative Agent which are approximately
three, six, and nine months (as appropriate) after such Interest Period begins;
provided that the last Business Day of each calendar month shall also be an
Interest Payment Date for each such Loan so long as any Event of Default exists
under Section 8.1(a) or (b).

 

“Interest Period” means, with respect to each particular LIBOR Loan in a
Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three, six or twelve months
(if twelve months is available for each Lender) thereafter (and, as to Loans,
ending on a date less than 30 days thereafter as may be specified by Borrower,
if such lesser period is available for

 

10

--------------------------------------------------------------------------------


 

each Lender), as Borrower may elect in such notice; provided that:  (a) any
Interest Period which would otherwise end on a day which is not a Business Day
shall be extended to the next succeeding Business Day unless such Business Day
falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day; (b) any Interest Period which begins on the
last Business Day in a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day in a calendar month; and (c)
notwithstanding the foregoing, no Interest Period may be selected for a Loan to
Borrower that would end after the Maturity Date.

 

“Investment” means any investment made, directly or indirectly in any Person,
whether by acquisition of shares of capital stock, indebtedness or other
obligations or securities or by loan, advance, capital contribution or
otherwise, and whether made in cash, by the transfer of property or by any other
means.

 

“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or Canada or any state, province,
or political subdivision thereof or of any foreign country or any department,
state, province or other political subdivision thereof.

 

“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.

 

“LC-Backed Purchase Contracts” has the meaning given to such term in Section
2.1(a).

 

“LC Collateral” has the meaning given such term in Section 2.15(a).

 

“LC Issuer” means Fleet National Bank, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity.  Administrative Agent
may, with the consent of Borrower and the Lender in question, appoint any Lender
hereunder as an LC Issuer in place of or in addition to Fleet National Bank.

 

“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.

 

“Lender Parties” means Administrative Agent, LC Issuer and all Lenders.

 

“Lenders” means each signatory hereto designated as a Lender, and the successors
and permitted assigns of each such party as holder of a Note.

 

“Lender Schedule” means Schedule 1 hereto.

 

“Letter of Credit” means any letter of credit issued by LC Issuer hereunder at
the application of Borrower.

 

11

--------------------------------------------------------------------------------


 

“Letter of Credit Fee Rate” means, on any day, the rate per annum set forth on
the Pricing Grid as the “LC Fee Rate” based on the Applicable Rating Level on
such date.  Changes in the applicable Letter of Credit Fee Rate will occur
automatically without prior notice as changes in the Applicable Rating Level
occur.  Administrative Agent will give notice promptly to Borrower and Lenders
of changes in the Letter of Credit Fee Rate.

 

“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.

 

“LIBOR Loan” means a Loan that bears interest at a rate based upon the LIBOR
Rate.

 

“LIBOR Rate” means, as applicable to any LIBOR Loan within a Borrowing and with
respect to the related Interest Period therefor, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) as determined on the basis of
offered rates for deposits in Dollars, for a period of time comparable to such
Interest Period which appears on Telerate Page 3750 (or any successor page) as
of 11:00 a.m. London time on the day that is two Business Days preceding the
first day of such LIBOR Loan; provided, however, if the rate described above
does not appear on the Telerate system on any applicable interest determination
date, the LIBOR Rate shall be the rate (rounded upwards as described above, if
necessary) for deposits in dollars for a period substantially equal to such
Interest Period on the Reuters Page “LIBOR” (or such other page as may replace
the LIBOR Page on that service for the purpose of displaying such rates), as of
11:00 a.m. (London time), on the date that is two Business Days prior to the
beginning of such Interest Period; provided, however, if more than one rate is
specified on Reuters Screen LIBOR Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/1000 of 1%).  If both the Telerate and Reuters system are unavailable, then
the LIBOR Rate for that date will be determined on the basis of the offered
rates for deposits in Dollars for a period of time comparable to such Interest
Period which are offered by four major banks in the London interbank market at
approximately 11:00 a.m. London time, on the day that is two (2) Business Days
preceding the first day of such LIBOR Loan as selected by Administrative Agent. 
The principal London office of each of the four major London banks will be
requested to provide a quotation of its Dollar deposit offered rate.  If at
least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations.  If fewer than two quotations are provided as
requested, the rate for that date will be determined on the basis of the rates
quoted for loans in Dollars to leading European banks for a period of time
comparable to such Interest Period offered by major banks in New York City at
approximately 11:00 a.m. New York City time, on the day that is two Business
Days preceding the first day of such LIBOR Loan.  In the event that
Administrative Agent is unable to obtain any such quotation as provided above,
it will be deemed that the LIBOR Rate pursuant to such LIBOR Loan cannot be
determined.  In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR deposits of any
Lender, then for any period during which such Reserve Percentage shall apply,
the LIBOR Rate shall be equal to the amount determined above divided by an
amount equal to 1 minus the Reserve Percentage.  “Reserve Percentage” means the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal, special, emergency and other reserves) which is imposed on member

 

12

--------------------------------------------------------------------------------


 

banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.  Without limiting the effect of the foregoing, the
Reserve Percentage shall reflect any other reserves required to be maintained by
such member banks with respect to (a) any category of liabilities which includes
deposits by reference to which the LIBOR Rate is to be determined, or (b) any
category of extensions of credit or other assets which include LIBOR Loans.  The
LIBOR Rate for any LIBOR Loan shall change whenever the Reserve Percentage
changes.

 

“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. 
“Lien” also means any filed financing statement, any registration of a pledge
(such as with an issuer of uncertificated securities), or any other arrangement
or action which would serve to perfect a Lien described in the preceding
sentence, regardless of whether such financing statement is filed, such
registration is made, or such arrangement or action is undertaken before or
after such Lien exists.

 

“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the LC
Applications, and all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith (exclusive of
term sheets and commitment letters).

 

“Loans” means loans by Participating Lenders to Borrower pursuant to Section
2.2.

 

“Majority Lenders” means Lenders whose Percentage Shares equal or exceed
fifty-one percent (51%).

 

“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) Borrower’s Consolidated financial
condition, (b) Borrower’s Consolidated operations, properties or prospects,
considered as a whole, (c) Borrower’s ability to timely pay its Obligations, or
(d) the enforceability of the material terms of any Loan Document.

 

“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any LC Application
for any such Letter of Credit, to the extent the same have not been repaid to LC
Issuer (with the proceeds of Loans or otherwise).

 

13

--------------------------------------------------------------------------------


 

“Maturity Date” means the Settlement Date occurring in the month following the
Funding Date of the Loans requested in the last Financing Request-Initial
accepted by one or more Participating Lenders prior to the Request Period
Termination Date.

 

“Maximum Facility Amount” means $200,000,000, as such Maximum Facility Amount
may be increased from time to time pursuant to Section 2.1(e).

 

“Moody’s” means Moody’s Investor Service, Inc., or its successor.

 

“Notes” has the meaning given such term in Section 2.2 hereof.

 

“NYMEX” means the New York Mercantile Exchange.

 

“Obligations” means all Liabilities from time to time owing by Borrower to any
Lender Party under or pursuant to any of the Notes and Letters of Credit,
including all LC Obligations owing thereunder, or under or pursuant to any
guaranty of the obligations of Borrower or under the Loan Documents. 
“Obligation” means any part of the Obligations.

 

“PAA” means Plains All American Pipeline, L.P., a Delaware limited partnership.

 

“PAA Credit Agreement” means that certain Credit Agreement [US/Canada
Facilities] of even date herewith among PAA, PMC (Nova Scotia) Company, Plains
Marketing Canada, L.P., Fleet National Bank, as administrative agent, The Bank
of Nova Scotia, as Canadian administrative agent, and the lenders named therein.

 

“PAA Debt Rating” means the rating then in effect by a Rating Agency with
respect to the long term senior unsecured non-credit enhanced debt of PAA.

 

“Participating Lender” has the meaning given to such term in Section 2.1(b).

 

“Percentage Share” means (a) when used in Sections 2.1, 2.2 or 2.6 or in any
Borrowing Notice with respect to a Participating Lender, the percentage set
forth opposite such Participating Lender’s name on the Lender Schedule hereto,
(b) when no Letters of Credit or Loans are outstanding hereunder and no Lender
has any outstanding commitment to participate in any Letters of Credit or Loans,
with respect to each Lender, the percentage set forth opposite such Lender’s
name on the Lender Schedule hereto, and (c) when used otherwise, with respect to
each Lender, the percentage obtained by dividing (i) the sum of the unpaid
principal balance of such Lender’s Loans at the time in question plus such
Lender’s LC Obligations plus such Lender’s Percentage Share of any Letters of
Credit or Loans which such Lender has committed to participate in pursuant to
Section 2.1, by (ii) the sum of the aggregate unpaid principal balance of all
Loans at such time plus the aggregate amount of LC Obligations outstanding at
such time plus the aggregate amount of Letters of Credit and Loans which one or
more Lenders have committed to participate in pursuant to Section 2.1.

 

“Permitted Inventory Liens” means (i) any Lien, and the amount of any Liability
secured thereby, on Petroleum Products inventory imposed by any governmental
authority for taxes,

 

14

--------------------------------------------------------------------------------


 

assessments or charges not yet due or the validity of which is being contested
in good faith and by appropriate proceedings, if necessary, for which adequate
reserves are maintained on the books of Borrower in accordance with GAAP (so
long as such Lien is inchoate) or (ii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s, or other like Liens (including, without
limitation, Liens on property of Borrower in the possession of storage
facilities, pipelines or barges) arising in the ordinary course of business for
amounts which are not more than 60 days past due or the validity of which is
being contested in good faith and by appropriate proceedings, if necessary, and
for which adequate reserves are maintained on the books of Borrower in
accordance with GAAP.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Tribunal, or any
other legally recognizable entity.

 

“Petroleum Products” means crude oil, condensate, natural gas, natural gas
liquids (NGL’s), liquefied petroleum gases (LPG’s), refined petroleum products
or any blend thereof.

 

“Plains Terminal” means any storage terminal, tankage or facility owned by
Borrower or by any Affiliate of Borrower that has executed and delivered a
bailee letter in form and substance reasonably acceptable to Administrative
Agent with respect to any Collateral stored at such terminal, tankage or
facility.

 

“Pricing Grid” means Schedule 3 attached hereto.

 

“Rating Agency” means either S&P or Moody’s.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.

 

“Request Period” means the period from and including the date hereof until the
Request Period Termination Date (or, if earlier, the day on which any commitment
of any Lender to make Loans or participate in Letters of Credit, and the
obligation of LC Issuer to issue such Letters of Credit, has been terminated, or
the day on which any of the Notes first becomes due and payable in full).

 

“Request Period Termination Date” means November 21, 2004, as such date may be
extended pursuant to Section 2.9.

 

“Restriction Exception” means (i) any applicable Law or any instrument governing
Indebtedness or equity interests, or any applicable Law or any other agreement
relating to any property, assets or operations of a Person whose capital stock
or other equity interests are acquired, in whole or part, by Borrower pursuant
to an acquisition (whether by merger, consolidation, amalgamation or otherwise),
as such instrument or agreement is in effect at the time of such acquisition
(except with respect to Indebtedness incurred in connection with, or in
contemplation of, such acquisition), or such applicable Law is then or
thereafter in effect (as applicable), which is not applicable to Borrower, or
the property, assets or operations of

 

15

--------------------------------------------------------------------------------


 

Borrower, other than the acquired Person, or the property, assets or operations
of such acquired Person or such acquired Person’s Subsidiaries; provided that in
the case of Indebtedness, the incurrence of such Indebtedness is not prohibited
hereunder, or (ii) provisions with respect to the disposition or distribution of
assets in joint venture agreements or other similar agreements entered into in
the ordinary course of business.

 

“S&P” means Standard & Poor’s Ratings Group (a division of McGraw Hill, Inc.) or
its successor.

 

“Sale/Storage Month” has the meaning given to such term in Section 2.1(a).

 

“Sale Value” means, as to Hedged Eligible Inventory specified in a Financing
Request-Final and the corresponding sales contracts with respect thereto, an
amount equal to the volumes of such Hedged Eligible Inventory times the sale
price (or the Hedged Value of stored Hedged Eligible Inventory not subject to
sales contracts) with respect to which Lenders are financing the Cash and Carry
Purchase (or refinancing the storage) thereof, minus all related storage,
transportation and other applicable costs, as set forth therein.

 

“Security Documents” means the instruments listed in the Security Schedule and
all other security agreements, chattel mortgages, pledges, financing statements,
continuation statements, extension agreements and other agreements or
instruments now, heretofore, or hereafter delivered by Borrower to
Administrative Agent in connection with this Agreement or any transaction
contemplated hereby to secure or guarantee the payment of any part of the
Obligations or the performance of Borrower’s other duties and obligations under
the Loan Documents.

 

“Security Schedule” means Schedule 3 hereto.

 

“Settlement Date” means the US crude oil monthly settlement date, occurring on
or about the 20th day of each month.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled or owned more than fifty percent
by such Person.

 

“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Sections 4043(c)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(c) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which

 

16

--------------------------------------------------------------------------------


 

might constitute grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any ERISA Plan.

 

“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America, the Dominion of Canada, or any state, province,
commonwealth, nation, territory, possession, county, parish, town, township,
village or municipality, whether now or hereafter constituted or existing.

 

“Type” means, with respect to any Loans, the characterization of such Loans as
Base Rate Loans or LIBOR Loans.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

Section 1.2.  Exhibits and Schedules; Additional Definitions.  All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.

 

Section 1.3.  Amendment of Defined Instruments.  Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.

 

Section 1.4.  References and Titles.  All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise.  Titles
appearing at the beginning of any subdivisions are for convenience only and do
not constitute any part of such subdivisions and shall be disregarded in
construing the language contained in such subdivisions.  The words “this
Agreement,” “this instrument,” “herein,” “hereof,” “hereby,” “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.  The phrases “this section”
and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur.  The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation.”  Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires.  References to an “officer” or “officers” of Borrower shall mean and
include officers of such Person or the controlling management entity of such
Person as provided in such Person’s organizational documents, as applicable.

 

Section 1.5.  Calculations and Determinations.  All calculations under the Loan
Documents of interest chargeable with respect to LIBOR Loans and of fees shall
be made on the basis of actual days elapsed (including the first day but
excluding the last) and a year of 360 days.  All other calculations of interest
made under the Loan Documents shall be made on the basis of actual days elapsed
(including the first day but excluding the last) and a year of 365 or 366 days,

 

17

--------------------------------------------------------------------------------


 

as appropriate.  Each determination by a Lender Party of amounts to be paid
under Article III or any other matters which are to be determined hereunder by a
Lender Party (such as any LIBOR Rate, Business Day, Interest Period, or Reserve
Percentage) shall, in the absence of manifest error, be conclusive and binding. 
Unless otherwise expressly provided herein or unless Majority Lenders otherwise
consent all financial statements and reports furnished to any Lender Party
hereunder shall be prepared and all financial computations and determinations
pursuant hereto shall be made in accordance with GAAP.

 

ARTICLE II - Loans and Letters of Credit

 

Section 2.1.  Financing Requests, Commitments and Fundings.

 

(a) Borrower Financing Requests.  During the Request Period, Borrower may, not
later than 12:00 noon, Eastern time on the third Business Day prior to the end
of each calendar month, submit to Lenders a Financing Request-Initial in the
form of Exhibit B-1 (i) specifying volumes of Hedged Eligible Inventory to be
subject to Cash and Carry Purchases in the month (the “Delivery Month”)
following the month Borrower submits such corresponding Financing
Request-Initial, or stored at and to remain stored at Approved Locations during
the Delivery Month, including hedged price, Hedged Value and Approved Locations
where such Hedged Eligible Inventory is to be delivered and/or stored during the
Delivery Month, (ii) specifying the Hedging Contracts (including Master ISDA
Agreements, counterparties and confirmations thereunder) covering such Hedged
Eligible Inventory, and (iii) to the extent available, listing any corresponding
sale contracts (with purchaser, date, volumes, prices, delivery dates and such
other identifying information as Administrative Agent may reasonably request)
pursuant to which Borrower has contracted to sell such Hedged Eligible
Inventory, or otherwise specifying the Approved Locations where such Hedged
Eligible Inventory is to be sold from and/or stored in the month following the
Delivery Month (the “Sale/Storage Month”).  Pursuant to such Financing
Request-Initial, Borrower may request Lenders to commit to make pro rata
advances on the Settlement Date for the Delivery Month (the “Funding Date”) of
up to 90% of the lesser of (x) the Sale Value of such Hedged Eligible Inventory
and (y) 110% of the Hedged Value of such Hedged Eligible Inventory, to fund the
purchase of such Hedged Eligible Inventory or to refinance such stored Hedged
Eligible Inventory, which commitment shall include Lenders’ participation on a
pro rata basis in letters of credit, in an amount not to exceed 90% of the
Hedged Value of such Hedged Eligible Inventory, to secure the purchase of such
Hedged Eligible Inventory, if Borrower shall at its sole option so elect prior
to such Funding Date.

 

(b) Lender Evaluation of Financing Requests-Initial.  Each Lender shall
independently evaluate each Financing Request-Initial and related contracts and
shall determine, in its sole and absolute discretion, whether or not it desires
to commit to such requested financing.  Each Lender shall notify Agent by 12:00
noon, Eastern time on the second Business Day following such Financing
Request-Initial as to whether or not such Lender is willing to commit to such
requested financing, and Agent shall promptly thereafter notify Borrower of each
Lender’s response with respect to Borrower’s Financing Request-Initial.

 

18

--------------------------------------------------------------------------------


 

No Lender shall have any commitment or obligation to commit to any requested
financing, participate in any Letter of Credit and/or make any Loan hereunder
unless and until such Lender affirmatively commits to such requested financing. 
Nothing contained herein shall otherwise commit or obligate any Lender, or be
interpreted as a promise or commitment by any Lender to make or elect to make
any such Loan or participate or elect to participate in any such Letter of
Credit.

 

Once a Lender affirmatively commits to a requested financing (a “Participating
Lender”), such commitment shall be binding on such Participating Lender with
respect to, but only with respect to, such requested financing, and shall not
bind such Participating Lender to participate in any subsequent requested
financing.  Furthermore, notwithstanding a Participating Lender’s commitment to
a requested financing, such Participating Lender shall have no commitment or
obligation to participate in such requested financing in an amount in excess of
its Percentage Share of such requested financing or in an amount that would
cause such Lender’s outstanding Loans and Percentage Share of LC Obligations to
exceed such Lender’s Percentage Share of the Maximum Facility Amount.  At
Borrower’s election, Borrower may subsequently request Participating Lenders
with respect to any Financing Request-Initial to increase their commitments with
respect to such Financing Request-Initial in an amount not to exceed the
aggregate Percentage Share of any Lenders declining to participate in such
Financing Request-Initial.  No Participating Lender shall have any commitment or
obligation to participate in such requested increase.  In the event a
Participating Lender affirmatively commits to any such requested increase, such
Participating Lender’s corresponding commitments to participate in Letters of
Credit and Loans with respect thereto pursuant to Section 2.1(c) and 2.1(d)
shall be increased accordingly.

 

(c) Letters of Credit Securing LC-Backed Purchase Contracts.  With respect to a
Financing Request-Initial, if one or more Participating Lenders shall have
committed to participate in the requested financing, the LC Issuer shall, at
Borrower’s request prior to the applicable Funding Date, issue one or more
Letters of Credit pursuant to Section 2.10, naming the sellers of such Hedged
Eligible Inventory under such purchase contracts as Borrower may specify
(“LC-Backed Purchase Contracts”), as beneficiaries, in an amount equal to the
aggregate Percentage Share of Participating Lenders times the requested face
amount of such Letters of Credit; provided, Borrower shall specify to
Administrative Agent the seller, date, volumes, prices, delivery dates and such
other identifying information as Administrative Agent may reasonably request
with respect to each such LC-Backed Purchase Contract.  Each such Letter of
Credit shall by its terms identify the specific LC-Backed Purchase Contracts to
which it relates and shall automatically reduce upon receipt by the beneficiary
thereof of any payments made by Borrower to such beneficiary for such Hedged
Eligible Inventory referencing such Letter of Credit.

 

19

--------------------------------------------------------------------------------


 

(d) Loans to Finance Cash and Carry Purchases/Storage of Hedged Eligible
Inventory.  With respect to a Financing Request-Initial, if one or more
Participating Lenders shall have committed to finance Cash and Carry Purchases
of Hedged Eligible Inventory (or refinance the storage of Hedged Eligible
Inventory), Borrower shall, prior to the end of the applicable Delivery Month,
submit to Lenders a Financing Request-Final in the form of Exhibit B-2 with
respect to such Hedged Eligible Inventory pursuant to Section 2.3(a) listing the
corresponding sale contracts (with purchaser, date, volumes, prices, delivery
dates and such other identifying information as Administrative Agent may
reasonably request) pursuant to which Borrower will sell such Hedged Eligible
Inventory during the applicable Sale/Storage Month, including specifying
volumes, sale price and Sale Value, or (b) Approved Locations where such Hedged
Eligible Inventory is to be stored during the applicable Sale/Storage Month,
with volumes, hedged price and Hedged Value.  On the applicable Funding Date,
each Participating Lender shall make its Loan pursuant to Section 2.2, net of
any prior Loans by such Participating Lender due and payable on such Funding
Date, and Administrative Agent shall (i) net against such aggregate Loans the
aggregate amount of any other Loans due and payable on such Funding Date, (ii)
repay such matured Loans to the Lenders thereof and (iii) make the balance
available to Borrower pursuant to Section 2.3.

 

(e) Increase of Maximum Facility Amount.  Borrower shall have the right, without
the consent of the Lenders but with the prior approval of the Administrative
Agent, not to be unreasonably withheld, to cause from time to time an increase
in the Maximum Facility Amount by adding to this Agreement one or more
additional Lenders or by allowing one or more Lenders to increase their portion
of the Maximum Facility Amount; provided however (i) no Event of Default shall
have occurred hereunder which is continuing, (ii) no such increase shall result
in the Maximum Facility Amount to exceed $300,000,000, and (iii) no Lender’s
portion of the Maximum Facility Amount shall be increased without such Lender’s
consent.

 

Section 2.2.  Loans and Notes.  Subject to the terms and conditions hereof, each
Participating Lender with respect to a Financing Request-Initial and
corresponding Financing Request-Final and Borrowing Notice agrees to make a Loan
to Borrower on the Funding Date corresponding thereto in an amount equal to such
Participating Lender’s Percentage Share of the lesser of (x) 90% of the Sale
Value and (y) 110% of the Hedged Value of the Hedged Eligible Inventory
described therein; provided that (a) subject to Sections 3.3, 3.4 and 3.6, all
such Participating Lenders are requested to make Loans of the same Type in
accordance with their respective Percentage Shares and as part of the same
Borrowing, (b) after giving effect to such Loans (and the repayment of any
outstanding Loans on such date pursuant to netting with respect thereto as set
forth in the last sentence of Section 2.1(d)), the Facility Usage does not
exceed the Maximum Facility Amount determined as of the date on which the
requested Loans are to be made, and (c) after giving effect to such Loans (and
the repayment of any outstanding Loans on such date pursuant to netting with
respect thereto as set forth in the last sentence of Section 2.1(d)), the Loans
by such Participating Lender plus the existing LC Obligations of such
Participating Lender with respect to Letters of Credit do not exceed such
Lender’s Percentage Share of the Maximum Facility Amount.  The aggregate amount
of all Loans in any Borrowing must be equal to $2,000,000 or any higher integral
multiple of $250,000.  The obligation of Borrower to repay to each Lender the
aggregate amount of all Loans made by such Lender to Borrower, together with
interest accruing in connection therewith, shall be evidenced by a single

 

20

--------------------------------------------------------------------------------


 

promissory note (herein called such Lender’s “Note”) made by Borrower payable to
the order of such Lender in the form of Exhibit A with appropriate insertions. 
The amount of principal owing on any Lender’s Note at any given time shall be
the aggregate amount of all Loans theretofore made by such Lender to Borrower
minus all payments of principal theretofore received by such Lender on such
Note.  Interest on each Note shall accrue and be due and payable as provided
herein and therein.  Each Note shall be due and payable as provided herein and
therein, and shall be due and payable in full on the Maturity Date.  Subject to
the terms and conditions of this Agreement, Borrower may borrow, repay, and
reborrow under this Section 2.2.  Borrower may have no more than seven
Borrowings of LIBOR Loans outstanding at any time.  All payments of principal
and interest on the Loans shall be made in Dollars.

 

Section 2.3.  Requests for Loans.  Borrower must give to Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any
requested Borrowing.  Each such notice constitutes a “Borrowing Notice”
hereunder and must:

 

(a)  specify the corresponding Financing Request-Final, each Participating
Lender therein, and (A) the aggregate amount of any such Borrowing and the
Funding Date on which Base Rate Loans are to be advanced, or (B) the aggregate
amount of any such Borrowing of new LIBOR Loans, the Funding Date on which such
LIBOR Loans are to be advanced (which shall be the first day of the Interest
Period which is to apply thereto), and the length of the applicable Interest
Period; and

 

(b)  be received by Administrative Agent not later than 11:00 a.m., Boston,
Massachusetts time, on (i) the day on which any such Base Rate Loans are to be
made, or (ii) the third Business Day preceding the day on which any such LIBOR
Loans are to be made.

 

Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B-3, duly completed.  Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation.  Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof.  If all conditions precedent to such new Loans have been met, each
Participating Lender therein will on the Funding Date promptly remit to
Administrative Agent at its office in Boston, Massachusetts the amount of such
Participating Lender’s new Loan in immediately available funds, and upon receipt
of such funds, unless to its actual knowledge any conditions precedent to such
Loans have been neither met nor waived as provided herein, Administrative Agent
shall promptly make such Loans available to Borrower.  Unless Administrative
Agent shall have received prompt notice from a Participating Lender that such
Participating Lender will not make available to Borrower such Lender’s new Loan,
Administrative Agent may in its discretion assume that such Participating Lender
has made such Loan available to Administrative Agent in accordance with this
section, and Administrative Agent may if it chooses, in reliance upon such
assumption, make such Loan available to Borrower.  If and to the extent such
Participating Lender shall not so make its new Loan available to Administrative
Agent, such Participating Lender and Borrower severally agree to pay or repay to
Administrative Agent within three days after demand the amount of such Loan
together with interest thereon, for each

 

21

--------------------------------------------------------------------------------


 

day from the date such amount was made available to Borrower until the date such
amount is paid or repaid to Administrative Agent, with interest at (i) the
Federal Funds Rate, if such Participating Lender is making such payment, and
(ii) the interest rate applicable at the time to the other new Loans made on
such date, if Borrower is making such repayment.  If neither such Participating
Lender nor Borrower pays or repays to Administrative Agent such amount within
such three-day period, Administrative Agent shall be entitled to recover from
Borrower, on demand in lieu of the interest provided for in the preceding
sentence, interest thereon at the Default Rate, calculated from the date such
amount was made available to Borrower.  The failure of any Participating Lender
to make any new Loan to be made by it hereunder shall not relieve any other
Participating Lender of its obligation hereunder, if any, to make its new Loan,
but no Participating Lender shall be responsible for the failure of any other
Participating Lender to make any new Loan to be made by such other Participating
Lender.  All Borrowings of Loans shall be advanced in Dollars.

 

Section 2.4.  Continuations and Conversions of Existing Loans.  Borrower may
make the following elections with respect to Loans already outstanding: (i) to
Convert, in whole or in part, Base Rate Loans to LIBOR Loans, (ii) to Convert,
in whole or in part, LIBOR Loans to Base Rate Loans on the last day of the
Interest Period applicable thereto, and (iii) to Continue, in whole or in part,
LIBOR Loans beyond the expiration of such Interest Period by designating a new
Interest Period to take effect at the time of such expiration.  In making such
elections, Borrower may combine existing Loans to Borrower made pursuant to
separate Borrowings into one new Borrowing or divide existing Loans to Borrower
made pursuant to one Borrowing into separate new Borrowings, provided that
Borrower may have no more than seven Borrowings of LIBOR Loans outstanding at
any time.  To make any such election, Borrower must give to Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of any such
Conversion or Continuation of existing Loans, with a separate notice given for
each new Borrowing.  Each such notice constitutes a “Continuation/Conversion
Notice” hereunder and must:

 

(i)  specify the existing Loans which are to be Continued or Converted;

 

(ii)  specify (A) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be Continued or Converted and the date on which
such Continuation or Conversion is to occur, or (B) the aggregate amount of any
Borrowing of LIBOR Loans into which such existing Loans are to be Continued or
Converted,  the date on which such Continuation or Conversion is to occur (which
shall be the first day of the Interest Period which is to apply to such LIBOR
Loans), and the length of the applicable Interest Period; and

 

(iii) be received by Administrative Agent not later than 11:00 a.m. Boston,
Massachusetts time, on (i) the day on which any such Continuation or Conversion
to Base Rate Loans is to occur, or (ii) the third Business Day preceding the day
on which any such Continuation or Conversion to LIBOR Loans is to occur.

 

Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed.  Each such

 

22

--------------------------------------------------------------------------------


 

telephonic request shall be deemed a representation, warranty, acknowledgment
and agreement by Borrower as to the matters which are required to be set out in
such written confirmation.  Upon receipt of any such Continuation/Conversion
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof.  Each Continuation/Conversion Notice shall be irrevocable and binding
on Borrower.  During the continuance of any Default, Borrower may not make any
election to Convert existing Loans into LIBOR Loans or Continue existing Loans
as LIBOR Loans beyond the expiration of their respective and corresponding
Interest Period then in effect.  If (due to the existence of a Default or for
any other reason) Borrower fails to timely and properly give any
Continuation/Conversion Notice with respect to a Borrowing of existing LIBOR
Loans at least three days prior to the end of the Interest Period applicable to
such LIBOR Loans, any such LIBOR Loans, to the extent not prepaid at the end of
such Interest Period, shall automatically be Converted into Base Rate Loans at
the end of such Interest Period.  No new funds shall be repaid by Borrower or
advanced by any Lender in connection with any Continuation or Conversion of
existing Loans pursuant to this section, and no such Continuation or Conversion
shall be deemed to be a new advance of funds for any purpose; such Continuations
and Conversions merely constitute a change in the interest rate applicable to
such already outstanding Loans.

 

Section 2.5.  Use of Proceeds.  Borrower shall use all Loans to finance Cash and
Carry Purchases of Hedged Eligible Inventory and to refinance Matured LC
Obligations.  Any Loans used to purchase Hedged Eligible Inventory under
LC-Backed Purchase Contracts shall be used by Borrower on the Funding Date to
pay the sellers thereunder, with reference in each case to the outstanding
Letter of Credit issued with respect to such LC-Backed Purchase Contract, and
Borrower shall provide documentation to Administrative Agent with respect
thereto. Borrower shall use all Letters of Credit solely for the purposes set
forth in Section 2.10(d).  In no event shall the funds from any Loans or any
Letters of Credit be used directly or indirectly by any Person for personal,
family, household or agricultural purposes or for the purpose, whether
immediate, incidental or ultimate, of purchasing, acquiring or carrying any
“margin stock” (as such term is defined in Regulation U promulgated by the Board
of Governors of the Federal Reserve System) or to extend credit to others
directly or indirectly for the purpose of purchasing or carrying any such margin
stock.  Borrower represents and warrants that it is not engaged principally, or
as one of its important activities, in the business of extending credit to
others for the purpose of purchasing or carrying such margin stock.

 

Section 2.6.  Interest Rates and Fees.

 

(a)  Interest Rates.

 

(i)  Each Loan shall bear interest as follows: (A) unless the Default Rate shall
apply, each Base Rate Loan shall bear interest on each day outstanding at the
Base Rate plus the Applicable Margin in effect on such day, and each LIBOR Loan
shall bear interest on each day during the related Interest Period at the
related LIBOR Rate plus the Applicable Margin in effect on such day, and (B)
during a Default Rate Period, all Loans shall bear interest on each day
outstanding at the applicable Default Rate.

 

23

--------------------------------------------------------------------------------


 

(ii)  If an Event of Default based upon Section 8.1(a), Section 8.1(b) or
Section 8.1(h)(i), (h)(ii) or (h)(iii) exists and the Loans are not bearing
interest at the Default Rate, the past due principal and past due interest shall
bear interest on each day outstanding at the applicable Default Rate.

 

(iii)  The interest rate shall change whenever the applicable Base Rate, LIBOR
Rate or Applicable Margin changes.  In no event shall the interest rate on any
Loan exceed the Highest Lawful Rate.

 

(b)  Facility Fee.  In consideration of Lenders’ agreement to consider financing
requests of Borrower hereunder, Borrower agrees to pay to Administrative Agent
for the account of each Lender in proportion to its Percentage Share, a facility
fee equal to one-twentieth percent (0.05%) of the Maximum Facility Amount, due
and payable on the date hereof.

 

(c)  Administrative Agent’s Fees.  In addition to all other amounts due to
Administrative Agent under the Loan Documents, Borrower will pay fees to
Administrative Agent as described in the fee letter dated October 20, 2003
between Administrative Agent and Borrower.

 

Section 2.7.  Optional Prepayments.  Borrower may, upon three Business Days’
notice, as to LIBOR Loans, or same Business Day’s notice, as to Base Rate Loans,
to Administrative Agent (and Administrative Agent will promptly give notice to
the other Lenders) from time to time and without premium or penalty prepay the
Loans, in whole or in part, so long as the aggregate amounts of all partial
prepayments of principal on the Loans equals $2,500,000 or any higher integral
multiple of $250,000.  Upon receipt of any such notice, Administrative Agent
shall give each Lender prompt notice of the terms thereof.  Each prepayment of
principal of a Loan under this section shall be accompanied by all interest then
accrued and unpaid on the principal so prepaid.  Any principal or interest
prepaid pursuant to this section shall be in addition to, and not in lieu of,
all payments otherwise required to be paid under the Loan Documents at the time
of such prepayment.  Following notice by Borrower pursuant to the foregoing,
Borrower shall make such prepayment, and the prepayment amount specified in such
notice shall be due and payable, on the date specified in such notice.

 

Section 2.8.  Mandatory Prepayments and Payments.

 

(a)  If at any time the Facility Usage exceeds the Maximum Facility Amount,
Borrower shall immediately upon demand prepay the principal of the Loans in an
amount at least equal to such excess.  Each prepayment of principal under this
section shall be accompanied by all interest then accrued and unpaid on the
principal so prepaid.  Any principal or interest prepaid pursuant to this
section shall be in addition to, and not in lieu of, all payments otherwise
required to be paid under the Loan Documents at the time of such prepayment.

 

(b) If any contract pursuant to which the Sale Value of any Hedged Eligible
Inventory is modified, sold or exchanged in any way that would negatively affect
the Sale Value of such Hedged Eligible Inventory following the delivery of the
Financing Request-Final with respect thereto, Borrower shall immediately (i)
notify Administrative Agent of such decreased Sale Value, and the Financing
Request-Final shall be deemed supplemented thereby, and (ii) prepay

 

24

--------------------------------------------------------------------------------


 

any outstanding Loans with respect to such Hedged Eligible Inventory in an
amount equal to 90% of such decrease in Sale Value.

 

(c) Each Loan by a Participating Lender hereunder shall constitute a term loan
due and payable on the Settlement Date occurring in the month next following the
month in which such Loan was funded, accompanied by all interest then accrued
and unpaid on such Loan.

 

(d) On the Request Period Termination Date (i) any outstanding Letters of Credit
shall continue to be outstanding according to their terms until their expiration
or retirement/cancellation pursuant to a related Loan as set forth herein, (ii)
any outstanding Loans shall be due and payable as set forth in Section 2.8(c)
above, and (iii) any commitments to participate in Letters of Credit or make
Loans for Cash and Carry Purchases of Hedged Eligible Inventory, and any Letters
of Credit issued or Loans made thereafter pursuant thereto, shall remain
outstanding as set forth herein; provided, all such commitments, Letters of
Credit and Loans shall be terminated, cancelled or paid in full on or before the
Maturity Date.

 

Section 2.9.  Extension of Request Period.

 

(a) Borrower may, at its option and from time to time during the Request Period,
request that Lenders extend the Request Period Termination Date by delivering to
Administrative Agent a written request made by Borrower to each Lender to extend
the Request Period Termination Date for an additional year not more than
forty-five days and not less than thirty days prior to the then current Request
Period Termination Date.  Administrative Agent shall forthwith provide a copy of
the request to each Lender.  Upon receipt from Administrative Agent of such
request, each Lender shall, within fifteen days after the date of such Lender’s
receipt of such request from Administrative Agent, notify Administrative Agent
of its acceptance (and the terms and conditions, if any, upon which such Lender
is prepared to extend the Request Period Termination Date) or rejection of such
request.  The failure of a Lender to so notify Administrative Agent within such
twenty day period shall be deemed to be notification by such Lender to
Administrative Agent that such Lender has denied such request.

 

(b)  Following any Lender’s or Lenders’ notice to Administrative Agent pursuant
to Section 2.9(a) that such Lender or Lenders accept such request, such
acceptance having common terms and conditions, Administrative Agent shall
deliver to Borrower such offer incorporating the said terms and conditions. 
Such offer shall be open for acceptance by Borrower until the fifth Business Day
immediately preceding the then current Request Period Termination Date.  Upon
written notice by Borrower to Administrative Agent accepting such offer and
agreeing to the terms and conditions, if any, specified therein (the date of
such notice of acceptance being called the “Extension Date”), the Request Period
Termination Date shall be extended to the date one year from the Extension Date
and the terms and conditions specified in such offer shall be immediately
effective.

 

(c)  Upon Borrower’s acceptance of Lenders’ offer to extend the Request Period
Termination Date, any Lender that rejected Borrower’s extension request shall
have no obligation to evaluate any Financing Request-Initial received on or
after the Extension Date, but any such Lender that is a Participating Lender
with respect to any previously approved Financing Request-

 

25

--------------------------------------------------------------------------------


 

Initial shall be obligated to participate in Letters of Credit issued after the
Extension Date pursuant to such approved Financing Request-Initial and/or make
Loans after the Extension Date pursuant to such approved Financing
Request-Initial.

 

(d)  Borrower understands that the consideration of any request constitutes an
independent credit decision which each Lender retains the absolute and
unfettered discretion to make and that no commitment in this regard is hereby
given by a Lender and that any offer to extend the Request Period Termination
Date may be on such terms and conditions in addition to those set out herein as
the extending Lenders stipulate.

 

Section 2.10.  Letters of Credit.  Subject to the terms and conditions hereof,
Borrower may request LC Issuer to issue any Letter of Credit that Participating
Lenders have agreed to participate in pursuant to and subject to the terms of
Section 2.1(c) (or amend, or extend the expiration date of, one or more such
Letters of Credit), provided that, after taking such Letter of Credit (or
amendment or extension) into account:

 

(a)  the Facility Usage does not exceed the Maximum Facility Amount;

 

(b) the face amount of such Letter of Credit does not exceed the aggregate
Percentage Share of Participating Lenders with respect to such Letter of Credit
times ninety percent (90%) of the Hedged Value of the Hedged Eligible Inventory
subject to the Cash and Carry Purchase thereof pursuant to the LC-Backed
Purchase Contract secured by such Letter of Credit;

 

(c) the expiration date of such Letter of Credit is prior to 70 days after the
date of issuance of such Letter of Credit;

 

(d) such Letter of Credit is used to secure the Cash and Carry Purchase by
Borrower of Hedged Eligible Inventory pursuant to an LC-Backed Purchase Contract
and is substantially in the form of Exhibit E hereto or such other form and
terms as shall be acceptable to LC Issuer in its sole and absolute discretion;

 

(e)  the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III; and

 

(f)  all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.

 

LC Issuer will honor any such request if the foregoing conditions (a) through
(f) (in the following Section 2.11 called the “LC Conditions”) have been met as
of the date of issuance, amendment, or extension of the expiration, of such
Letter of Credit.  Letters of Credit shall be issued in Dollars.

 

Section 2.11.  Requesting Letters of Credit.  Borrower must make written
application for any Letter of Credit at least two Business Days before the date
on which Borrower desires for LC Issuer to issue such Letter of Credit.  By
making any such written application, unless otherwise

 

26

--------------------------------------------------------------------------------


 

expressly stated therein, Borrower shall be deemed to have represented and
warranted that the LC Conditions described in Section 2.10 will be met as of the
date of issuance of such Letter of Credit.  Each such written application for a
Letter of Credit must be made in writing in the form and substance of Exhibit F,
and the terms and provisions of which are hereby incorporated herein by
reference (or in such other form as may mutually be agreed upon by LC Issuer and
Borrower).  If all LC Conditions for a Letter of Credit have been met as
described in Section 2.10 on any Business Day before 11:00 a.m. Boston,
Massachusetts time, LC Issuer will issue such Letter of Credit on the same
Business Day at LC Issuer’s office in Boston, Massachusetts.  If the LC
Conditions are met as described in Section 2.10 on any Business Day on or after
11:00 a.m. Boston, Massachusetts time, LC Issuer will issue such Letter of
Credit on the next succeeding Business Day at LC Issuer’s office in Boston,
Massachusetts.  If any provisions of any LC Application conflict with any
provisions of this Agreement, the provisions of this Agreement shall govern and
control.

 

Section 2.12.  Reimbursement and Participations.

 

(a)  Reimbursement by Borrower.  Each Matured LC Obligation shall constitute a
loan by LC Issuer to Borrower.  Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation,
together with interest thereon  (i) at the Base Rate plus the Applicable Margin
to and including the second Business Day after the Matured LC Obligation is
incurred and (ii) at the Default Rate on each day thereafter.

 

(b)  Letter of Credit Advances.  If the beneficiary of any Letter of Credit
makes a draft or other demand for payment thereunder then Borrower may, during
the interval between the making thereof and the honoring thereof by LC Issuer,
request Lenders to make Loans to Borrower in the amount of such draft or demand,
which Loans shall be made concurrently with LC Issuer’s payment of such draft or
demand and shall be immediately used by LC Issuer to repay the amount of such
resulting Matured LC Obligation.  Such a request by Borrower shall be made in
compliance with all of the provisions hereof, provided that for the purposes of
the first sentence of Section 2.1, the amount of such Loans shall be considered,
but the amount of the Matured LC Obligation to be concurrently paid by such
Loans shall not be considered.

 

(c)  Participation by Lenders.  LC Issuer irrevocably agrees to grant and hereby
grants to each Lender, and — to induce LC Issuer to issue Letters of Credit
hereunder — each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk an undivided interest equal to
such Lender’s Percentage Share of LC Issuer’s obligations and rights under each
Letter of Credit issued hereunder and the amount of each Matured LC Obligation
paid by LC Issuer thereunder.  Each Lender unconditionally and irrevocably
agrees with LC Issuer that, if a Matured LC Obligation is paid under any Letter
of Credit for which LC Issuer is not reimbursed in full by Borrower in
accordance with the terms of this Agreement and the related LC Application
(including any reimbursement by means of concurrent Loans or by the application
of LC Collateral), such Lender shall (in all circumstances and without set-off
or counterclaim) pay to LC Issuer, on demand, in immediately available funds at
such LC Issuer’s address for notices hereunder, such Lender’s Percentage Share
of such Matured LC Obligation (or any portion thereof which has not been
reimbursed by Borrower).  Each Lender’s obligation to

 

27

--------------------------------------------------------------------------------


 

pay LC Issuer pursuant to the terms of this subsection is irrevocable and
unconditional.  If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is paid by such Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Federal Funds Rate.  If any amount required
to be paid by any Lender to LC Issuer pursuant to this subsection is not paid by
such Lender to LC Issuer within three Business Days after the date such payment
is due, LC Issuer shall in addition to such amount be entitled to recover from
such Lender, on demand, interest thereon calculated from such due date at the
Base Rate plus the Applicable Margin.

 

(d)  Distributions to Participants.  Whenever LC Issuer has in accordance with
this section received from any Lender payment of such Lender’s Percentage Share
of any Matured LC Obligation, if LC Issuer thereafter receives any payment of
such Matured LC Obligation or any payment of interest thereon (whether directly
from Borrower or by application of LC Collateral or otherwise, and excluding
only interest for any period prior to LC Issuer’s demand that such Lender make
such payment of its Percentage Share), LC Issuer will distribute to such Lender
its Percentage Share of the amounts so received by LC Issuer; provided, however,
that if any such payment received by LC Issuer must thereafter be returned by LC
Issuer, such Lender shall return to LC Issuer the portion thereof which LC
Issuer has previously distributed to it.

 

(e)  Calculations.  A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by LC Issuer to the Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.

 

Section 2.13.  Letter of Credit Fees.  In consideration of LC Issuer’s issuance
of any Letter of Credit, Borrower agrees to pay (i) to Administrative Agent for
the account of each Lender in proportion to its Percentage Share, a Letter of
Credit fee equal to the Letter of Credit Fee Rate applicable each day times the
undrawn face amount of such Letter of Credit and (ii) to LC Issuer for its own
account, a letter of credit fronting fee at a rate equal to one-eighth percent
(.125%) per annum times the undrawn face amount of such Letter of Credit.  Each
such fee will be calculated on the undrawn face amount of each Letter of Credit
outstanding on each day at the above applicable rates and will be payable
quarterly in arrears on the last day of each March, June, September and
December.  In addition, Borrower will pay to LC Issuer a minimum administrative
issuance fee and such other fees and charges customarily charged by LC Issuer in
respect of any issuance, amendment or negotiation of any Letter of Credit
requested by Borrower in accordance with LC Issuer’s published schedule of such
charges effective as of the date of such amendment or negotiation.

 

28

--------------------------------------------------------------------------------


 

Section 2.14.  No Duty to Inquire.

 

(a)  Drafts and Demands.  LC Issuer is authorized and instructed to accept and
pay drafts and demands for payment under any Letter of Credit without requiring,
and without responsibility for, any determination as to the existence of any
event giving rise to said draft, either at the time of acceptance or payment or
thereafter.  LC Issuer is not under any duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or agent of any beneficiary under
any Letter of Credit, and payment by LC Issuer to any such beneficiary when
requested by any such purported officer, representative or agent is hereby
authorized and approved.  Borrower releases each Lender Party from, and agrees
to hold each Lender Party harmless and indemnified against, any liability or
claim in connection with or arising out of the subject matter of this section,
which indemnity shall apply whether or not any such liability or claim is in any
way or to any extent caused, in whole or in part, by any negligent act or
omission of any kind by any Lender Party, provided only that no Lender Party
shall be entitled to indemnification for that portion, if any, of any liability
or claim which is proximately caused by its own individual gross negligence or
willful misconduct, as determined in a final judgment.

 

(b)  Extension of Maturity.  If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of Borrower, or if the amount of any
Letter of Credit is increased at the request of Borrower, this Agreement shall
be binding upon Borrower with respect to such Letter of Credit as so extended,
increased or otherwise modified, with respect to drafts and property covered
thereby, and with respect to any action taken by LC Issuer, LC Issuer’s
correspondents, or any Lender Party in accordance with such extension, increase
or other modification.

 

(c)  Transferees of Letters of Credit.  If any Letter of Credit provides that it
is transferable, LC Issuer shall have no duty to determine the proper identity
of anyone appearing as transferee of such Letter of Credit, nor shall LC Issuer
be charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by LC Issuer to
any purported transferee or transferees as determined by LC Issuer is hereby
authorized and approved, and Borrower releases each Lender Party from, and
agrees to hold each Lender Party harmless and indemnified against, any liability
or claim in connection with or arising out of the foregoing, which indemnity
shall apply whether or not any such liability or claim is in any way or to any
extent caused, in whole or in part, by any negligent act or omission of any kind
by any Lender Party, provided only that no Lender Party shall be entitled to
indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.

 

Section 2.15.  LC Collateral.

 

(a)  LC Obligations in Excess of Maximum Facility Amount.  If, after the making
of all mandatory prepayments required under Section 2.8, the outstanding LC
Obligations will exceed

 

29

--------------------------------------------------------------------------------


 

the Maximum Facility Amount, Borrower will immediately deposit with LC Issuer an
amount equal to such excess.  LC Issuer will hold such amount as collateral
security for such remaining LC Obligations (all such amounts held as collateral
security for LC Obligations being herein collectively called “LC Collateral”)
and the other Obligations, respectively, and such collateral may be applied from
time to time to any Matured LC Obligations or, if any Event of Default shall
then exist, any other Obligations which are due and payable; provided, upon the
reduction of such outstanding LC Obligations pursuant to the termination or
cancellation of any Letter of Credit with respect thereto, LC Issuer shall
release LC Collateral in an amount equal to the amount of such terminated or
canceled Letter of Credit, and in the event the LC Obligations shall no longer
exceed the Maximum Facility Amount LC Issuer shall release all such LC
Collateral.  Neither this subsection nor the following subsection shall,
however, limit or impair any rights which LC Issuer may have under any other
document or agreement relating to any Letter of Credit, LC Collateral or LC
Obligations, including any LC Application, or any rights which any Lender Party
may have to otherwise apply any payments by Borrower and any LC Collateral under
Section 3.1.

 

(b)  Acceleration of LC Obligations.  If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.1 then, unless all
Lenders otherwise specifically elect to the contrary (which election may
thereafter be retracted by any Lender at any time), all LC Obligations shall
become immediately due and payable without regard to whether or not actual
drawings or payments on the Letters of Credit have occurred, and Borrower shall
be obligated to deposit with LC Issuer immediately an amount equal to the
aggregate LC Obligations with respect to Letters of Credit which are then
outstanding to be held as LC Collateral by LC Issuer as set forth above.

 

(c)  Investment of LC Collateral.  Pending application thereof, all LC
Collateral shall be invested by LC Issuer in such Cash Equivalents as LC Issuer
may choose in its sole discretion.  All interest on (and other proceeds of) such
Investments shall be reinvested or applied to Matured LC Obligations or the
Loans which are due and payable.  With respect to any LC Collateral delivered
pursuant to clause (b) above, when all Obligations have been satisfied in full,
including all LC Obligations, all Letters of Credit have expired or been
terminated, and all of Borrower’s reimbursement obligations in connection
therewith have been satisfied in full, LC Issuer shall release any remaining LC
Collateral.  Borrower hereby assigns and grants to LC Issuer for the benefit of
Lenders a continuing security interest in all LC Collateral paid by it to LC
Issuer, all Investments purchased with such LC Collateral, and all proceeds
thereof to secure its Matured LC Obligations and its Obligations under this
Agreement, each Note and the other Loan Documents.  Borrower further agrees that
LC Issuer shall have all of the rights and remedies of a secured party under the
Uniform Commercial Code as adopted in the State of New York with respect to such
security interest and that an Event of Default under this Agreement shall
constitute a default for purposes of such security interest.

 

(d)  Payment of LC Collateral.  When Borrower is required to provide LC
Collateral for any reason and fails to do so on the day when required, LC Issuer
or Administrative Agent may without prior notice to Borrower provide such LC
Collateral (whether by transfers from other accounts maintained with LC Issuer
or otherwise) using any available funds of Borrower or any other Person also
liable to make such payments, and LC Issuer or Administrative Agent will give

 

30

--------------------------------------------------------------------------------


 

notice thereof to Borrower promptly after such application or transfer.  Any
such amounts which are required to be provided as LC Collateral and which are
not provided on the date required shall be considered past due Obligations owing
hereunder, and LC Issuer is hereby authorized to exercise its respective rights
to obtain such amounts.

 

ARTICLE III - Payments to Lenders

 

Section 3.1.  General Procedures.  Borrower shall pay all amounts owing with
respect to any Obligations (whether for principal, interest, fees, or otherwise)
to Administrative Agent for the account of the Lender Party to whom such payment
is owed in Dollars, without set-off, deduction or counterclaim (other than
netting with respect to Loans being made on a particular date and repayment of
prior Loans on such date as set forth in the last sentence of Section 2.1(d), in
immediately available funds.  Each payment under the Loan Documents must be
received by Administrative Agent not later than noon, Boston, Massachusetts
time, on the date such payment becomes due and payable. Any payment received by
Administrative Agent after such time will be deemed to have been made on the
next following Business Day.  Should any such payment become due and payable on
a day other than a Business Day, the maturity of such payment shall be extended
to the next succeeding Business Day, and, in the case of a payment of principal
or past due interest, interest shall accrue and be payable thereon for the
period of such extension as provided in the Loan Document under which such
payment is due.  Each payment under a Loan Document to a Lender Party shall be
due and payable at the place provided therein and, if no specific place of
payment is provided, shall be due and payable at the place of payment of
Administrative Agent’s Note.

 

(a)  When Administrative Agent collects or receives money on account of the
Obligations, Administrative Agent shall distribute all money so collected or
received, and each Lender Party shall apply all such money so distributed, as
follows:

 

(i)  first, for the payment of all Obligations which are then due (and if such
money is insufficient to pay all such Obligations, first to any reimbursements
due Administrative Agent under Section 10.4 and then to the partial payment of
all other Obligations then due in proportion to the amounts thereof, or as
Lender Parties shall otherwise agree);

 

(ii)  then for the prepayment of amounts owing under the Loan Documents (other
than principal on the Notes) if so specified by Borrower;

 

(iii)  then for the prepayment of principal on the Notes, together with accrued
and unpaid interest on the principal so prepaid, and then held as LC Collateral
pursuant to Section 2.15; and

 

(iv)  last, for the payment or prepayment of any other Obligations.

 

All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and accrued interest thereon in
compliance with Sections 2.7 and 2.8, as applicable.  All distributions of
amounts described in any of subsections (ii), (iii), or (iv) above shall be made
by

 

31

--------------------------------------------------------------------------------


 

Administrative Agent pro rata to each Lender Party then owed Obligations
described in such subsection in proportion to all amounts owed to all Lender
Parties which are described in such subsection; provided that if any Lender then
owes payments to LC Issuer for the purchase of a participation under Section
2.12(c) or to Administrative Agent under Section 9.4, any amounts otherwise
distributable under this section to such Lender shall be deemed to belong to LC
Issuer or Administrative Agent, respectively, to the extent of such unpaid
payments, and Administrative Agent shall apply such amounts to make such unpaid
payments rather than distribute such amounts to such Lender.

 

Section 3.2.  Capital Reimbursement.  If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party or any corporation controlling any Lender Party, then, within five
Business Days after demand by such Lender Party, Borrower will pay to
Administrative Agent for the benefit of such Lender Party, from time to time as
specified by such Lender Party, such additional amount or amounts which such
Lender Party shall determine to be appropriate to compensate such Lender Party
or any corporation controlling such Lender Party in light of such circumstances,
to the extent that such Lender Party reasonably determines that the amount of
any such capital would be increased or the rate of return on any such capital
would be reduced by or in whole or in part based on the existence of the face
amount of such Lender Party’s Loans, Letters of Credit, participations in
Letters of Credit or commitments under this Agreement.

 

Section 3.3.  Increased Cost of LIBOR Loans or Letters of Credit.  If any
applicable Law (whether now in effect or hereinafter enacted or promulgated,
including Regulation D) or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of Law):

 

(a)  shall change the basis of taxation of payments to any Lender Party of any
principal, interest, or other amounts attributable to any LIBOR Loan or Letter
of Credit or otherwise due under this Agreement in respect of any LIBOR Loan or
Letter of Credit (other than taxes imposed on, or measured by, the overall net
income of such Lender Party or any Applicable Lending Office of such Lender
Party by any jurisdiction in which such Lender Party or any such Applicable
Lending Office is located); or

 

(b)  shall change, impose, modify, apply or deem applicable any reserve, special
deposit or similar requirements in respect of any LIBOR Loan or Letter of Credit
(excluding those for which such Lender Party is fully compensated pursuant to
adjustments made in the definition of LIBOR Rate) or against assets of, deposits
with or for the account of, or credit extended by, such Lender Party; or

 

(c)  shall impose on any Lender Party or the interbank Eurocurrency deposit
market any other condition affecting any LIBOR Loan or Letter of Credit, the
result of which is to increase the cost to any Lender Party of funding or
maintaining any LIBOR Loan or Letter of

 

32

--------------------------------------------------------------------------------


 

Credit or to reduce the amount of any sum receivable by any Lender Party in
respect of any LIBOR Loan or Letter of Credit by an amount deemed by such Lender
Party to be material, then such Lender Party shall promptly notify
Administrative Agent and Borrower in writing of the happening of such event and
of the amount required to compensate such Lender Party for such event (on an
after-tax basis, taking into account any taxes on such compensation), whereupon
(i) Borrower shall, within five Business Days after demand therefor by such
Lender Party, pay such amount to Administrative Agent for the account of such
Lender Party and (ii) Borrower may elect, by giving to Administrative Agent and
such Lender Party not less than three Business Days’ notice, to Convert all (but
not less than all) of any such LIBOR Loans into Base Rate Loans.

 

Section 3.4.  Notice; Change of Applicable Lending Office.  A Lender Party shall
notify Borrower of any event occurring after the date of this Agreement that
will entitle such Lender Party to compensation under Section 3.2, 3.3, or 3.5
hereof as promptly as practicable, but in any event within 180 days, after such
Lender Party obtains actual knowledge thereof; provided, that (i) if such Lender
Party fails to give such notice within 180 days after it obtains actual
knowledge of such an event, such Lender Party shall, with respect to
compensation payable pursuant to Section 3.2, 3.3, or 3.5 in respect of any
costs resulting from such event, only be entitled to payment under Section 3.2,
3.3, or 3.5 hereof for costs incurred from and after the date 180 days prior to
the date that such Lender Party does give such notice and (ii) such Lender Party
will designate a different Applicable Lending Office for the Loans affected by
such event if such designation will avoid the need for, or reduce the amount of,
such compensation and will not, in the sole opinion of such Lender Party, be
disadvantageous to such Lender Party, except that such Lender Party shall have
no obligation to designate an Applicable Lending Office located in the United
States of America.  Each Lender Party will furnish to Borrower a certificate
setting forth the basis and amount of each request by such Lender Party for
compensation under Section 3.2, 3.3, or 3.5 hereof.

 

Section 3.5.  Availability.  If (a) any change in applicable Laws, or in the
interpretation or administration thereof of or in any jurisdiction whatsoever,
domestic or foreign, shall make it unlawful or impracticable for any Lender
Party to fund or maintain LIBOR Loans or to issue or participate in Letters of
Credit, or shall materially restrict the authority of any Lender Party to
purchase or take offshore deposits of dollars (i.e., “Eurodollars”), or (b) any
Lender Party determines that matching deposits appropriate to fund or maintain
any LIBOR Loan are not available to it, or (c) any Lender Party determines that
the formula for calculating the LIBOR Rate does not fairly reflect the cost to
such Lender Party of making or maintaining loans based on such rate, with
respect to the transactions contemplated hereunder, then, upon notice by such
Lender Party to Borrower and Administrative Agent, Borrower’s right to elect
LIBOR Loans from such Lender Party (or, if applicable, to obtain Letters of
Credit) shall be suspended to the extent and for the duration of such
illegality, impracticability or restriction and all LIBOR Loans of such Lender
Party which are then outstanding or are then the subject of any Borrowing Notice
and which cannot lawfully or practicably be maintained or funded shall
immediately become or remain, or shall be funded as, Base Rate Loans of such
Lender Party.  With respect to any commitment of any Lender hereunder, Borrower
agrees to indemnify each Lender Party extending credit pursuant thereto, and
hold each such Lender Party harmless against all costs,

 

33

--------------------------------------------------------------------------------


 

expenses, claims, penalties, liabilities and damages which may result from any
such change in Law, interpretation or administration.  Such indemnification
shall be on an after-tax basis, taking into account any taxes imposed on the
amounts paid as indemnity.

 

Section 3.6.  Funding Losses.  In addition to its other obligations hereunder,
with respect to any commitment of any Lender hereunder, Borrower will indemnify
each Lender Party extending credit pursuant thereto against, and reimburse each
Lender Party on demand for, any loss or expense incurred or sustained by such
Lender Party (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
Party to fund or maintain LIBOR Loans), as a result of (a) any payment or
prepayment (whether or not authorized or required hereunder) of all or a portion
of a LIBOR Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether or not required hereunder,
of a Loan made after the delivery, but before the effective date, of a
Continuation/Conversion Notice, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice to become effective
due to any condition precedent not being satisfied or due to any other action or
inaction of Borrower, or (d) any Conversion (whether or not authorized or
required hereunder) of all or any portion of any LIBOR Loan into a Base Rate
Loan or into a different LIBOR Loan on a day other than the day on which the
applicable Interest Period ends.  Such indemnification shall be on an after-tax
basis, taking into account any taxes imposed on the amounts paid as indemnity.

 

Section 3.7.  Reimbursable Taxes.  With respect to any commitment by any Lender
hereunder, Borrower covenants and agrees with each Lender Party extending credit
pursuant thereto that:

 

(a)  Borrower will indemnify each such Lender Party against and reimburse each
such Lender Party for all present and future stamp and other taxes, duties,
levies, imposts, deductions, charges, costs, and withholdings whatsoever
imposed, assessed, levied or collected on or in respect of this Agreement, any
LIBOR Loans or Letters of Credit (whether or not legally or correctly imposed,
assessed, levied or collected), excluding, however, any taxes imposed on or
measured by the overall net income of Administrative Agent or such Lender Party
or any Applicable Lending Office of such Lender Party by any jurisdiction in
which such Lender Party or any such Applicable Lending Office is located (all
such non-excluded taxes, levies, costs and charges being collectively called
“Reimbursable Taxes” in this section).  Such indemnification shall be on an
after-tax basis, taking into account any taxes imposed on the amounts paid as
indemnity.

 

(b)  All payments on account of the principal of, and interest on, each such
Lender Party’s Loans and Note, and all other amounts payable by Borrower to any
such Lender Party hereunder, shall be made in full without set-off or
counterclaim and shall be made free and clear of and without deductions or
withholdings of any nature by reason of any Reimbursable Taxes, all of which
will be for the account of Borrower.  In the event of Borrower being compelled
by Law to make any such deduction or withholding from any payment to any such
Lender Party, Borrower shall pay on the due date of such payment, by way of
additional interest, such additional amounts as are needed to cause the amount
receivable by such Lender Party after such deduction or

 

34

--------------------------------------------------------------------------------


 

withholding to equal the amount which would have been receivable in the absence
of such deduction or withholding.  If Borrower should make any deduction or
withholding as aforesaid, Borrower shall within 60 days thereafter forward to
such Lender Party an official receipt or other official document evidencing
payment of such deduction or withholding.

 

(c)  If Borrower is ever required to pay any Reimbursable Tax with respect to
any LIBOR Loan, Borrower may elect, by giving to Administrative Agent and such
Lender Party not less than three Business Days’ notice, to Convert all (but not
less than all) of any such LIBOR Loan into a Base Rate Loan, but such election
shall not diminish Borrower’s obligation to pay all Reimbursable Taxes.

 

(d)  Notwithstanding the foregoing provisions of this section, Borrower shall be
entitled, to the extent it is required to do so by Law, to deduct or withhold
(and not to make any indemnification or reimbursement for) income or other
similar taxes imposed by the United States of America (other than any portion
thereof attributable to a change in federal income tax Laws effected after the
date hereof) from interest, fees or other amounts payable hereunder for the
account of such Lender Party, other than such a Lender Party (i) who is a US
person for Federal income tax purposes or (ii) who has the Prescribed Forms on
file with Administrative Agent (with copies provided to the relevant Borrower)
for the applicable year to the extent deduction or withholding of such taxes is
not required as a result of the filing of such Prescribed Forms, provided that
if Borrower shall so deduct or withhold any such taxes, it shall provide a
statement to Administrative Agent and such Lender Party, setting forth the
amount of such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Lender Party may reasonably request for
assisting such Lender Party to obtain any allowable credits or deductions for
the taxes so deducted or withheld in the jurisdiction or jurisdictions in which
such Lender Party is subject to tax.  As used in this section, “Prescribed
Forms” means such duly executed forms or statements, and in such number of
copies, which may, from time to time, be prescribed by Law and which, pursuant
to applicable provisions of (x) an income tax treaty between the United States
and the country of residence of such Lender Party providing the forms or
statements, (y) the Code, or (z) any applicable rules or regulations thereunder,
permit Borrower to make payments hereunder for the account of such Lender Party
free of such deduction or withholding of income or similar taxes.

 

Section 3.8.  Replacement of Lenders.  If any Lender Party seeks reimbursement
for increased costs under Sections 3.2 through 3.7, then within ninety days
thereafter — provided no Event of Default then exists — Borrower shall have the
right (unless such Lender Party withdraws its request for additional
compensation) to replace such Lender Party by requiring such Lender Party to
assign its Loans and Note and its commitments hereunder to an Eligible
Transferee reasonably acceptable to Administrative Agent and to Borrower,
provided that:  (i) all Obligations of Borrower owing to such Lender Party being
replaced (including such increased costs and any breakage costs with respect to
any outstanding LIBOR Loans, but excluding principal and accrued interest on the
Note being assigned) shall be paid in full to such Lender Party concurrently
with such assignment, and (ii) the replacement Eligible Transferee shall
purchase the Notes being assigned by paying to such Lender Party a price equal
to the principal amount thereof plus accrued and unpaid interest.  In connection
with any such assignment Borrower, Administrative Agent, such Lender Party and
the replacement Eligible Transferee

 

35

--------------------------------------------------------------------------------


 

shall otherwise comply with Section 10.5.  Notwithstanding the foregoing rights
of Borrower under this section, however, Borrower may not replace any Lender
Party which seeks reimbursement for increased costs under Section 3.2 through
3.7 unless Borrower is at the same time replacing all Lender Parties which are
then seeking such compensation.

 

ARTICLE IV - Conditions Precedent to Lending

 

Section 4.1.  Documents to be Delivered.  No Lender has any obligation to make
its first Loan, and LC Issuer has no obligation to issue the first Letter of
Credit, unless Administrative Agent shall have received all of the following, at
Administrative Agent’s office in Boston, Massachusetts, duly executed and
delivered and in form, substance and date satisfactory to Administrative Agent,
each of which was so executed and delivered:

 

(a)  This Agreement and any other document that Lenders are to execute in
connection herewith.

 

(b)  Each Note and each Security Document.

 

(c)  Certain certificates including:

 

(i)  An “Omnibus Certificate” of the secretary or assistant secretary and any
vice president of Plains Marketing GP Inc., which shall contain the names and
signatures of the officers of such company authorized to execute Loan Documents
and which shall certify to the truth, correctness and completeness of the
following exhibits attached thereto:  (1) a copy of resolutions duly adopted by
the Board of Directors of such company and in full force and effect at the time
this Agreement is entered into, authorizing the execution of this Agreement and
the other Loan Documents delivered or to be delivered in connection herewith and
the consummation of the transactions contemplated herein and therein, (2) a copy
of the charter documents of Borrower and all amendments thereto, certified by
the appropriate official of its jurisdiction of organization, and (3) a copy of
the agreement of limited partnership of Borrower;

 

(ii)  A certificate of the chief financial officer of Plains Marketing GP Inc.,
regarding satisfaction of Section 4.2; and

 

(d)  A certificate (or certificates) of the due formation, valid existence and
good standing of Borrower in Delaware, issued by the Delaware Secretary of
State.

 

(e)  Favorable opinions of Tim Moore, Esq., General Counsel for Borrower,
substantially in the form set forth in Exhibit D-1, and Fulbright & Jaworski
L.L.P., special Texas and New York counsel to Borrower, substantially in the
form set forth in Exhibit D-2.

 

(f) Financial projections for Borrower through December 2004, in form and
substance reasonably satisfactory to Administrative Agent.

 

36

--------------------------------------------------------------------------------


 

(g)  Consolidated financial statements of Borrower and its Subsidiaries as of
September 30, 2003, together with a certificate by the chief financial officer
of GP Inc. certifying such financial statements.

 

(h)  Administrative Agent shall have received all documents and instruments
which Administrative Agent has then requested (including opinions of legal
counsel for Borrower and Administrative Agent; corporate documents and records;
documents evidencing governmental authorizations, consents, approvals, licenses
and exemptions; and certificates of public officials and of officers and
representatives of Borrower and other Persons), as to (i) the accuracy and
validity of or compliance with all representations, warranties and covenants
made by Borrower in this Agreement and the other Loan Documents, (ii) the
satisfaction of all conditions contained herein or therein, and (iii) all other
matters pertaining hereto and thereto.  All such additional documents and
instruments shall be satisfactory to Administrative Agent in form and substance.

 

(i)  Payment of all facility, agency and other fees required to be paid to
Administrative Agent or Lender pursuant to any Loan Documents or any commitment
agreement heretofore entered into.

 

(j)  Evidence of the payment in full of all outstanding Indebtedness under the
Existing Agreements, the release of all Liens securing such Indebtedness, and
termination of the Existing Agreements.

 

Section 4.2.  Additional Conditions Precedent.  No Lender has any obligation to
make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:

 

(a)  All representations and warranties made by Borrower in any Loan Document
shall be true on and as of the date of such Loan or the date of issuance of such
Letter of Credit as if such representations and warranties had been made as of
the date of such Loan or the date of issuance of such Letter of Credit except to
the extent that such representation or warranty was made as of a specific date
or updated, modified or supplemented as of a subsequent date with the consent of
Majority Lenders, then in each such case, such other date.

 

(b)  No Default or “Default” (as such term is used and defined in the PAA Credit
Agreement) shall exist at the date of such Loan or the date of issuance of such
Letter of Credit or shall result from such Loan or such issuance of such Letter
of Credit.

 

ARTICLE V - Representations and Warranties

 

To confirm each Lender’s understanding concerning Borrower and its businesses,
properties and obligations, and to induce each Lender to enter into this
Agreement, consider financing requests of Borrower hereunder, and in each
Lender’s sole and absolute discretion extend credit hereunder, Borrower
represents and warrants to each Lender that:

 

37

--------------------------------------------------------------------------------


 

Section 5.1.  No Default  No event has occurred and is continuing which
constitutes a Default, except as has been waived in accordance with this
Agreement.

 

Section 5.2.  Organization and Good Standing.  Borrower is duly organized or
formed, validly existing and in good standing under the Laws of its jurisdiction
of organization or formation, having all requisite corporate or similar powers
required to carry on its business and enter into and carry out the transactions
contemplated hereby.  Borrower is duly qualified, in good standing, and
authorized to do business in all other jurisdictions wherein the character of
the properties owned or held by it or the nature of the business transacted by
it makes such qualification necessary except where the failure to so qualify
would not reasonably be expected to cause a Material Adverse Change.

 

Section 5.3.  Authorization.  Borrower has duly taken all action necessary to
authorize the execution and delivery by it of the Loan Documents and to
authorize the consummation of the transactions contemplated thereby and the
performance of its obligations thereunder.  Borrower is duly authorized to
borrow funds hereunder.

 

Section 5.4.  No Conflicts or Consents.  The execution and delivery by Borrower
of the Loan Documents, the performance by it of its obligations, and the
consummation of the transactions contemplated thereby, do not and will not (i)
violate any provision of (1) Law applicable to it, (2) its organizational
documents or (3) any judgment, order or material license or permit applicable to
or binding upon it, (ii) result in the acceleration of any Indebtedness owed by
it or (iii) result in or require the creation of any consensual Lien upon any of
its material assets or properties except as expressly contemplated in, or
permitted by, the Loan Documents.  Except as expressly contemplated in or
permitted by the Loan Documents, disclosed in the Disclosure Schedule or
disclosed pursuant to Section 6.4, no permit, consent, approval, authorization
or order of, and no notice to or filing, registration or qualification with, any
Tribunal is required on the part of Borrower pursuant to the provisions of any
material Law applicable to it as a condition to its execution, delivery or
performance of any Loan Document or (ii) to consummate any transactions
contemplated by the Loan Documents.

 

Section 5.5.  Enforceable Obligations.  This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of Borrower, enforceable in accordance with their terms except as
such enforcement may be limited by bankruptcy, insolvency or similar Laws of
general application relating to the enforcement of creditors’ rights and general
principles of equity.

 

Section 5.6.  Initial Financial Statements.  Borrower has heretofore delivered
to each Lender true, correct and complete copies of the Initial Financial
Statements.  The Initial Financial Statements fairly present PAA’s and
Borrower’s Consolidated financial position at the date thereof and the
Consolidated results of PAA’s and Borrower’s operations for the periods thereof,
and in the case of the annual Initial Financial Statements, Consolidated cash
flows for the period thereof.  Since the date of the annual Initial Financial
Statements, no Material Adverse Change has occurred.  All Initial Financial
Statements described in clause (i) of that defined term were prepared in
accordance with GAAP.

 

38

--------------------------------------------------------------------------------


 

Section 5.7.  Other Obligations and Restrictions.  As of the closing date
hereof, Borrower has no outstanding payment obligations of any kind (including
contingent obligations, tax assessments and unusual forward or long-term
commitments) which are, in the aggregate, material to Borrower or material with
respect to Borrower’s Consolidated financial condition and not reflected in the
Initial Financial Statements, disclosed in the Disclosure Schedule or otherwise
permitted under Section 7.1.  Except as disclosed in the Disclosure Schedule,
Borrower is not subject to or restricted by any franchise, contract, deed,
charter restriction, or other instrument or restriction which would reasonably
be expected to cause a Material Adverse Change.

 

Section 5.8.  Full Disclosure.  No certificate, statement or other information
delivered herewith or heretofore by Borrower to any Lender in connection with
the negotiation of this Agreement or in connection with any transaction
contemplated hereby contains any untrue statement of a material fact or omits to
state any material fact necessary to make the statements contained herein or
therein, in light of the circumstances under which they were made, not
misleading as of the date made or deemed made (or if such information expressly
relates or refers to an earlier date, as of such earlier date).  All written
information furnished after the date hereof by or on behalf of Borrower to
Administrative Agent or any Lender Party in connection with this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby
will be true, complete and accurate in every material respect in light of the
circumstances in which made or based on reasonable estimates, in each case as of
the date on which such information is stated or certified (or if such
information expressly relates or refers to an earlier date, as of such earlier
date).  There is no fact known to Borrower that has not been disclosed to each
Lender in writing which would reasonably be expected to cause a Material Adverse
Change.

 

Section 5.9.  Litigation.  Except as disclosed in the Initial Financial
Statements or in the Disclosure Schedule:  (i) there are no actions, suits or
legal, equitable, arbitrative or administrative proceedings pending, or to the
knowledge of Borrower overtly threatened, against Borrower or affecting any
Collateral (including, without limitation, any which challenge or otherwise
pertain to Borrower’s title to any Collateral) before any Tribunal which would
reasonably be expected to cause a Material Adverse Change, and (ii) there are no
outstanding judgments, injunctions, writs, rulings or orders by any such
Tribunal against Borrower or, to the knowledge of Borrower, Borrower’s
stockholders, partners, directors or officers or affecting any Collateral which
would reasonably be expected to cause a Material Adverse Change.

 

Section 5.10.  ERISA Plans and Liabilities.  All currently existing ERISA Plans
are listed in the Disclosure Schedule or pursuant to Section 6.4.  Except as
disclosed in the Initial Financial Statements, in the Disclosure Schedule or
pursuant to Section 6.4, no Termination Event has occurred with respect to any
ERISA Plan and all ERISA Affiliates are in compliance with ERISA in all material
respects, to the extent that the non-compliance therewith would not be
reasonably expected to cause a Material Adverse Change.  No ERISA Affiliate is
required to contribute to, or has any other absolute or contingent liability in
respect of, any “multiemployer plan” as defined in Section 4001 of ERISA. 
Except as set forth in the Disclosure Schedule:  (i) no “accumulated funding
deficiency” (as defined in Section 412(a) of the Code) exists with respect to
any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, and

 

39

--------------------------------------------------------------------------------


 

(ii) the current value of each ERISA Plan’s benefits does not exceed the current
value of such ERISA Plan’s assets available for the payment of such benefits by
more than $5,000,000.

 

Section 5.11.  Compliance with Permits, Consents and Law.  Except as set forth
in the Disclosure Schedule or pursuant to Section 6.4, Borrower has all permits,
licenses and authorizations required in connection with the conduct of its
businesses, except to the extent failure to have any such permit, license or
authorization would not reasonably be expected to cause a Material Adverse
Change.  Borrower is in compliance with the terms and conditions of all such
permits, licenses and authorizations, and is also in compliance with all other
limitations, restrictions, conditions, standards, prohibitions, requirements,
obligations, schedules and timetables contained in any Law, including applicable
Environmental Law, or in any regulation, code, plan, order, decree, judgment,
injunction, notice or demand letter issued, entered, promulgated or approved
thereunder, except to the extent that non-compliance therewith would not
reasonably be expected to cause a Material Adverse Change or such term,
restriction or otherwise is being contested in good faith or a bona fide dispute
exists with respect thereto.

 

Section 5.12.  Environmental Laws.  Except as set forth in the Disclosure
Schedule or disclosed pursuant to Section 6.4, (i) Borrower and its Subsidiaries
are conducting their businesses in material compliance with all applicable Laws,
including Environmental Laws, and have and are in compliance with all licenses
and permits required under any such Laws, unless failure to so comply or have
such licenses and permits would not reasonably be expected to cause a Material
Adverse Change; (ii) none of the operations or properties of Borrower or any of
its Subsidiaries is the subject of federal, provincial or local investigation
evaluating whether any material remedial action is needed to respond to a
release of any Hazardous Materials into the environment or to the improper
storage or disposal (including storage or disposal at offsite locations) of any
Hazardous Materials, unless such remedial action would not reasonably be
expected to cause a Material Adverse Change; and (iii) neither Borrower nor any
of its Subsidiaries (and to the actual knowledge of Borrower, no other Person)
has filed any notice under any Law indicating that Borrower or any of its
Subsidiaries is responsible for the improper release into the environment, or
the improper storage or disposal, of any material amount of any Hazardous
Materials or that any Hazardous Materials have been improperly released, or are
improperly stored or disposed of, upon any property of any such Person, other
than of an alleged improper release, storage or disposal that would not
reasonably be expected to cause a Material Adverse Change.

 

Section 5.13.  Accounts; Title to Properties.  All Accounts arising from with
respect to contracts for the sale of Financed Eligible Hedged Inventory shall
qualify as Approved Eligible Receivables, and Borrower has complied in all
respects with the terms of each related contract for sale.  Borrower has good
and defensible title to all of its material properties and assets, free and
clear of all Liens (other than Permitted Liens) and of all impediments to the
use of such properties and assets in its business, other than such impediments
that would not reasonably be expected to cause a Material Adverse Change.

 

Section 5.14.  Government Regulation.  Borrower is not subject to regulation
under the Public Utility Holding Company Act of 1935, the Investment Company Act
of 1940 (as any of the preceding acts have been amended) or any other Law which
regulates the incurring by

 

40

--------------------------------------------------------------------------------


 

Borrower of Indebtedness, including Laws relating to common contract carriers or
the sale of electricity, gas, steam, water or other public utility services. 
Borrower is not subject to regulation under the Federal Power Act which would
violate, result in a default of, or prohibit the effectiveness or the
performance of any of the provisions of the Loan Documents.

 

Section 5.15.  Insider.  Neither Borrower, nor any Person having “control” (as
that term is defined in 12 U.S.C. § 375b(9) or in regulations promulgated
pursuant thereto) of Borrower, is a “director” or an “executive officer” or
“principal shareholder” (as those terms are defined in 12 U.S.C. § 375b(8) or
(9) or in regulations promulgated pursuant thereto) of any Lender, of a bank
holding company of which any Lender is a Subsidiary or of any Subsidiary of a
bank holding company of which any Lender is a Subsidiary.

 

Section 5.16.  Solvency.  Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by Borrower and the consummation of the
transactions contemplated hereby, (i) Borrower will be solvent (as such term is
used in applicable bankruptcy, liquidation, receivership, insolvency or similar
Laws), and the sum of Borrower’s absolute and contingent liabilities, including
the Obligations or guarantees thereof, shall not exceed the fair market value of
Borrower’s assets, and (ii) Borrower’s capital should be adequate for the
businesses in which it is engaged and intends to be engaged.  Borrower has not
incurred (whether under the Loan Documents or otherwise), nor does Borrower
intend to incur or reasonably foreseeably believes that it will incur, debts
which will be beyond its ability to pay as such debts mature.

 

Section 5.17.  Not a “Reportable Transaction”.  Borrower does not intend to
treat the Borrowings and/or Letters of Credit and related transactions as being
a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4).  In the event Borrower determines to take any action
inconsistent with such intention, it will promptly notify the Administrative
Agent thereof.  If Borrower takes any action inconsistent with such intention,
or if Borrower so notifies the Administrative Agent, then Borrower acknowledges
that, as a result of such action or notice, one or more of the Lenders may treat
its Loans and/or its interest in Letters of Credit as part of a transaction that
is subject to Treasury Regulation Section 301.6112-1, and such Lender or Lenders
will maintain the lists and other records required by such Treasury Regulation.

 

ARTICLE VI - Affirmative Covenants 

 

To conform with the terms and conditions under which each Lender is willing to
consider financing requests of Borrower hereunder and in each Lender’s sole and
absolute discretion extend credit to Borrower, and to induce each Lender to
enter into this Agreement, consider financing requests of Borrower hereunder and
in each Lender’s sole and absolute discretion extend credit hereunder, Borrower
covenants and agrees that so long as any Obligations or any commitment of any
Participating Lender to extend credit hereunder remains outstanding, unless
Majority Lenders, or all Lenders as required under Section 10.1, have previously
agreed otherwise:

 

Section 6.1.  Payment and Performance.  Borrower will pay all amounts due from
it pursuant to the provisions of the Loan Documents to which it is a party in
accordance with the

 

41

--------------------------------------------------------------------------------


 

terms thereof and will observe, perform and comply with every covenant, term and
condition imposed on it pursuant to the provisions of such Loan Documents.

 

Section 6.2.  Books, Financial Statements and Reports.  Borrower will at all
times maintain full and accurate books of account and records. Borrower will
maintain a standard system of accounting, will maintain its Fiscal Year, and
will furnish the following statements and reports to each Lender at Borrower’s
expense:

 

(a)  Promptly upon the filing thereof, and in any event within ninety (90) days
after the end of each Fiscal Year: (i) a copy of PAA’s Form 10-K, which report
shall include PAA’s complete Consolidated financial statements together with all
notes thereto, prepared in reasonable detail in accordance with GAAP, together
with an opinion, without material qualification, based on an audit using
generally accepted auditing standards, by PricewaterhouseCoopers LLP, or other
independent certified public accountants, stating that such Consolidated
financial statements have been so prepared, and (ii) Borrower’s complete
unaudited Consolidated financial statements, prepared in reasonable detail in
accordance with GAAP.  These financial statements shall contain a Consolidated
balance sheet as of the end of such Fiscal Year and Consolidated statements of
earnings for such Fiscal Year.  Such Consolidated financial statements shall set
forth in comparative form the corresponding figures for the preceding Fiscal
Year.

 

(b)  Promptly upon the filing thereof, and in any event within sixty (60) days
after the end of each of the first three Fiscal Quarters of each Fiscal Year:
(i) a copy of PAA’s Form 10-Q, which report shall include PAA’s unaudited
Consolidated balance sheet as of the end of such Fiscal Quarter and Consolidated
statements of PAA’s earnings and cash flows for such Fiscal Quarter and for the
period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, and (ii) Borrower’s unaudited Consolidated balance sheet as of
the end of such.  Fiscal Quarter and Consolidated statements of Borrower’s
earnings and cash flows for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter.  In
addition Borrower will, together with each such set of financial statements and
each set of financial statements furnished under subsection (a) of this section,
furnish a copy of the certificate delivered to the administrative agent and
lenders under the PAA Credit Agreement pursuant to Section 6.2(b) thereof.

 

(c)  Prompt notice of any publicly announced change in PAA’s Debt Rating by
either Standard & Poor’s or Moody’s.

 

Documents required to be delivered pursuant to Section 6.2(a)(i) or (b)(i) (to
the extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which PAA posts
such documents, or provides a link thereto, on PAA’s website on the Internet at
the website address listed in Section 10.3, and notifies Administrative Agent of
such posting or link.

 

Section 6.3.  Other Information and Inspections.  In each case subject to the
last sentence of this Section 6.3, Borrower will furnish to Administrative Agent
any information which Administrative Agent or any Lender may from time to time
reasonably request concerning any

 

42

--------------------------------------------------------------------------------


 

covenant, provision or condition of the Loan Documents or any matter in
connection with Borrower’s businesses and operations.  In each case subject to
the last sentence of this Section 6.3, Borrower will permit representatives
appointed by Administrative Agent (including independent accountants, auditors,
agents, attorneys, appraisers and any other Persons), upon reasonable prior
notice, to visit and inspect during normal business hours any of Borrower’s
property, including its books of account, other books and records, and any
facilities or other business assets, and to make extra copies therefrom and
photocopies and photographs thereof, and to write down and record any
information such representatives obtain, and Borrower shall permit
Administrative Agent or its representatives to investigate and verify the
accuracy of the information furnished to Administrative Agent or any Lender in
connection with the Loan Documents and to discuss all such matters with its
officers, employees and, upon reasonable prior notice to Borrower, its
representatives.  Each of the foregoing inspections and examinations shall be
made subject to compliance with applicable safety standards and the same
conditions applicable to Borrower in respect of property of Borrower on the
premises of Persons other than Borrower or an Affiliate of Borrower, and all
information, books and records furnished or requested to be made, all
information to be investigated or verified and all discussion conducted with any
officer, employee or representative of Borrower shall be subject to any
applicable attorney-client privilege exceptions which Borrower determines is
reasonably necessary and compliance with conditions to disclosures under
non-disclosure agreements between Borrower and Persons other than Borrower or an
Affiliate of Borrower and the express undertaking of each Person acting at the
direction of or on behalf of any Lender Party to be bound by the confidentiality
provisions of Section 10.6 of this Agreement.

 

Section 6.4.  Notice of Material Events.  Borrower will notify each Lender
Party, not later than five (5) Business Days after any executive officer of
Borrower has knowledge thereof, stating that such notice is being given pursuant
to this Agreement, of:

 

(a)  the occurrence of any Material Adverse Change,

 

(b)  the occurrence of any Default,

 

(c)  the acceleration of the maturity of any Indebtedness owed by Borrower or of
any default by Borrower under any indenture, mortgage, agreement, contract or
other instrument to which it is a party or by which it or any of its properties
is bound, if such acceleration or default would reasonably be expected to cause
a Material Adverse Change,

 

(d)  the occurrence of any Termination Event,

 

(e)  any claim under any Environmental Law adverse to Borrower or of potential
liability with respect to such claim, or any other adverse claim asserted
against Borrower or with respect to Borrower’s properties taken as a whole, in
each case, which claim would reasonably be expected to cause a Material Adverse
Change, and

 

43

--------------------------------------------------------------------------------


 

(f)  the filing of any suit or proceeding, or the assertion in writing of a
claim against Borrower or with respect to Borrower’s properties, which would
reasonably be expected to cause a Material Adverse Change.

 

Upon the occurrence of any of the foregoing Borrower will take all necessary or
appropriate steps to remedy promptly, if applicable, any such Material Adverse
Change, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such claim, suit or proceeding, and to
resolve all controversies on account of any of the foregoing.

 

Section 6.5.  Maintenance of Existence, Qualifications and Assets.  Borrower (i)
will maintain and preserve its existence and its rights (including permits,
licenses and other authorizations required under Environmental Laws) and
franchises in full force and effect, (ii) will qualify to do business in all
states or jurisdictions where required by applicable Law, and (iii) keep all
Collateral and its other material assets that are useful in and necessary to its
business in good working order and condition (ordinary wear and tear and
obsoleteness excepted) except, in each case (a) where the failure so to
maintain, preserve, qualify or keep would not be reasonably expected to cause a
Material Adverse Change, (b) as permitted in Section 7.3 or as a result of
statutory conversions or (c) as a result of a release permitted pursuant to
Section 6.9.  Borrower will also notify Administrative Agent in writing at least
twenty Business Days prior to the date that Borrower changes its name or the
location of its chief executive office or principal place of business or the
place where it keeps its books and records concerning the Collateral, furnishing
with such notice any necessary financing statement amendments or requesting
Administrative Agent to prepare the same.

 

Section 6.6.  Payment of Taxes, etc.  Borrower will (a) timely file all required
tax returns (including any extensions), (b) timely pay all taxes, assessments,
and other governmental charges or levies imposed upon it or upon its income,
profits or property, and (c) maintain appropriate accruals and reserves for all
of the foregoing as required by GAAP, except to the extent that (y) it is in
good faith contesting the validity thereof by appropriate proceedings, if
necessary, and has set aside on its books adequate reserves therefor which are
required by GAAP or (z) such non-filing, non-payment or non-maintenance would
not reasonably be expected to cause a Material Adverse Change.

 

Section 6.7.  Insurance.  In accordance with industry standards, Borrower will
keep insured (by responsible and reputable insurance companies or associations)
or self-insured, at the option of Borrower, in such amounts and against such
risks as are usually insured by Persons engaged in the same or similar
businesses and owning similar properties.  The insurance coverages and amounts
will be reasonably determined by Borrower, based on coverages carried by prudent
owners of similar property, and may be maintained by PAA.

 

Section 6.8.  Compliance with Agreements and Law.  Borrower will strictly
perform and comply with the terms of each contract for the sale of Hedged
Eligible Inventory and will perform all other material obligations it is
required to perform under the terms of each indenture, mortgage, deed of trust,
security agreement, lease, franchise and other material agreement, contract or
other instrument (including all contractual obligations and agreements with
respect to environmental remediation or other environmental matters) to which it
is a party or by which it or

 

44

--------------------------------------------------------------------------------


 

any of its properties is bound to the extent that non-performance therewith
would not reasonably be expected to cause a Material Adverse Change.  Borrower
will conduct its business and affairs in compliance, in all material respects,
with all Laws (including Environmental Laws) applicable thereto to the extent
non-compliance therewith would not reasonably be expected to cause a Material
Adverse Change or such requirement of Law is being contested in good faith or a
bona fide dispute exists with respect thereto.

 

Section 6.9.  Agreement to Deliver Security Documents.  Borrower will deliver,
to further secure the Obligations whenever requested by Administrative Agent in
its sole and absolute discretion, chattel mortgages, security agreements,
financing statements and other Security Documents in form and substance
satisfactory to Administrative Agent for the purpose of granting, confirming,
and perfecting first and prior liens or security interests, subject to
applicable Liens permitted pursuant to Section 7.1, in (i) all Financed Hedged
Eligible Inventory, (ii) all Hedging Contracts covering Financed Hedged Eligible
Inventory, (iii) all contracts for the sale of Financed Hedged Eligible
Inventory and Accounts arising thereunder, and (iv) all proceeds of the
foregoing.

 

Section 6.10.  Perfection and Protection of Security Interests and Liens. 
Borrower will from time to time deliver to Administrative Agent any financing
statements, continuation statements, extension agreements and other documents,
properly completed and executed (and acknowledged when required) by Borrower in
form and substance satisfactory to Administrative Agent, which Administrative
Agent requests for the purpose of perfecting, confirming, or protecting any
Liens or other rights in Collateral securing any Obligations.

 

ARTICLE VII - Negative Covenants

 

To conform with the terms and conditions under which each Lender is willing to
consider financing requests of Borrower hereunder and in each Lender’s sole and
absolute discretion extend credit to Borrower, and to induce each Lender to
enter into this Agreement, consider financing requests of Borrower hereunder and
in each Lender’s sole and absolute discretion extend credit hereunder, Borrower
covenants and agrees that so long as any Obligations or any commitment of any
Participating Lender to extend credit hereunder remains outstanding, unless
Majority Lenders, or all Lenders as required under Section 10.1, have previously
agreed otherwise:

 

Section 7.1.  Limitation on Liens.  Borrower will not create, assume or permit
to exist:

 

(i) any Lien upon any Collateral except (A) Liens created pursuant to the
Security Documents, (B) Permitted Inventory Liens, (C) statutory Liens in
respect of First Purchase Crude Payables, (D) Broker Liens on margin deposits
with respect to Hedging Contracts, and (E) any other Liens expressly permitted
to encumber such Collateral under any Security Document; or

 

(ii) any Lien on any Petroleum Products commingled with Financed Hedged Eligible
Inventory, or on any sales contracts (and Accounts therefrom and proceeds
thereof) covering Petroleum Products in addition to Financed Hedged Eligible
Inventory, or with respect to any Hedging Contracts covering Financed Hedged
Eligible Inventory, other than Broker Liens on

 

45

--------------------------------------------------------------------------------


 

margin deposits with respect thereto, unless such lien creditor has agreed in
writing that Administrative Agent’s and Lenders’ rights with respect to such
Petroleum Products, sales contracts, Hedging Contracts and collateral rights
related thereto are first and prior to such lien creditor’s rights therein;

 

Section 7.2.  Limitation on Mergers.  Except as expressly provided in this
section, Borrower will not (a) merge or consolidate or amalgamate with any
Person, or liquidate, wind up or dissolve or (b) sell, transfer, lease, exchange
or otherwise dispose of, in one transaction or a series of related transactions,
all or substantially all of its business or property, whether now owned or
hereafter acquired, to any Person; provided, Borrower may (A) merge into or
consolidate or amalgamate with any Subsidiary of PAA; provided, Borrower is the
surviving business entity and after giving effect thereto, no Default exists.

 

Section 7.3.  Limitation on Sales of Collateral.  Borrower will not sell,
transfer, lease, exchange, alienate or dispose of any Collateral except in the
ordinary course of business on ordinary trade terms.

 

Section 7.4.  Limitation on New Businesses.  Borrower will not materially or
substantially engage directly or indirectly in any business or conduct any
operations other than (i) marketing, gathering, transporting (by barge,
pipeline, ship, truck or other modes of hydrocarbon transportation),
terminalling, storing, producing, acquiring, developing, exploring for,
exploiting, producing, processing, dehydrating and otherwise handling
hydrocarbons, including, without limitation, constructing pipeline, platform,
dehydration, processing and other energy-related facilities, (ii) any other
business that generates gross income that constitutes “qualifying income” under
Section 7704(d) of the Internal Revenue Code of 1986, as amended, or (iii)
activities or services reasonably related or ancillary thereto including
entering into hedging obligations to support those businesses.

 

Section 7.5.  No Negative Pledges.  Except as described in the Disclosure
Schedule or pursuant to a Restriction Exception, the substance of which, in
detail satisfactory to Administrative Agent, is promptly reported to
Administrative Agent, Borrower will not, directly or indirectly, enter into,
create, or consent to be bound to any contract or other consensual restriction
that restricts the ability of Borrower to create or maintain Liens on its assets
in favor of Administrative Agent, LC Issuer and Lenders to secure, in whole or
part, the Obligations.

 

ARTICLE VIII - Events of Default and Remedies

 

Section 8.1.  Events of Default.  Each of the following events constitutes an
Event of Default under this Agreement:

 

(a)  Borrower fails to pay the principal component of any Loan or any
reimbursement obligation with respect to any Letter of Credit when due and
payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;

 

(b) Borrower fails to pay any Obligation for which it is contractually liable
(other than the Obligations in subsection (a) above) when due and payable,
whether at a date for the payment of

 

46

--------------------------------------------------------------------------------


 

a fixed installment or as a contingent or other payment becomes due and payable
or as a result of acceleration or otherwise, within three Business Days after
the same becomes due;

 

(c) Borrower fails to duly observe, perform or comply with any covenant,
agreement or provision of Section 6.4 or Article VII;

 

(d) Borrower fails (other than as referred to in subsections (a), (b) or (c)
above) to duly observe, perform or comply with any of its obligations under any
covenant, agreement, condition or provision of any Loan Document to which it is
a party, and such failure remains unremedied for a period of thirty (30) days
after notice of such failure is given by Administrative Agent to Borrower;

 

(e)  Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of Borrower in connection with any Loan Document shall
prove to have been false or incorrect in any material respect on any date on or
as of which made, or any Loan Document at any time ceases to be valid, binding
and enforceable as warranted in Section 5.5 for any reason other than its
release or subordination by Administrative Agent;

 

(f) Borrower shall default in the payment when due of any principal of or
interest on any of its other Indebtedness, or, as a result of an early
termination event or similar event, on any net hedging obligations, in excess of
$15,000,000 in the aggregate (other than such Indebtedness or hedging
obligations the validity of which is being contested in good faith, by
appropriate proceedings (if necessary) and for which adequate reserves with
respect thereto are maintained on the books of Borrower as required by GAAP), or
any event specified in any note, agreement, indenture or other document
evidencing or relating to any such Indebtedness or hedging obligations shall
occur for a period beyond the applicable grace, cure extension, forbearance or
other similar period, if the effect of such event is to cause, or (with the
giving of any notice or the lapse of time or both) to permit the holder or
holders of such Indebtedness or hedging obligations (or a trustee or agent on
behalf of such holder or holders) to cause, as applicable, such Indebtedness to
become due, or to be prepaid in full (whether by redemption, purchase, offer to
purchase or otherwise), prior to its stated maturity, or an early termination
event or similar event to occur and Borrower’s related net hedging obligations
in excess of $15,000,000 to become due and payable;

 

(g)  Either (i) any “accumulated funding deficiency” (as defined in Section 
412(a) of the Code) in excess of $5,000,000 exists with respect to any ERISA
Plan, whether or not waived by the Secretary of the Treasury or his delegate, or
(ii) any Termination Event occurs with respect to any ERISA Plan and the then
current value of such ERISA Plan’s benefit liabilities exceeds the then current
value of such ERISA Plan’s assets available for the payment of such benefit
liabilities by more than $5,000,000 (or in the case of a Termination Event
involving the withdrawal of a substantial employer, the withdrawing employer’s
proportionate share of such excess exceeds such amount);

 

(h) Borrower, any Subsidiary of Borrower, Plains All American GP LLC, Plains
AAP, L.P., PAA, or any “significant subsidiary” of PAA, as defined in Article 1,
Rule 1-02 of

 

47

--------------------------------------------------------------------------------


 

Regulation S-X, promulgated pursuant to the Securities Exchange Act of 1934 and
the Securities Act of 1933, each as amended:

 

(i)  has entered against it a judgment, decree or order for relief by a Tribunal
of competent jurisdiction in an involuntary proceeding commenced under any
applicable bankruptcy, insolvency or other similar Law of any jurisdiction now
or hereafter in effect, including the federal Bankruptcy Code, as from time to
time amended, or has any such proceeding commenced against it, in each case,
which remains undismissed for a period of sixty days; or

 

(ii)  commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or is generally unable to pay (or
admits in writing its inability to so pay) its debts as such debts become due;
or takes corporate or other action to authorize any of the foregoing; or

 

(iii)  has entered against it the appointment of or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of any Collateral or all or a substantial part of its assets in a
proceeding brought against or initiated by it, and such appointment or taking
possession is neither made ineffective nor discharged within sixty days after
the making thereof, or such appointment or taking possession is at any time
consented to, requested by, or acquiesced to by it;

 

(i) Borrower:

 

(i)  has entered against it a final judgment for the payment of money in excess
of $15,000,000 (in each case not covered by insurance satisfactory to
Administrative Agent in its discretion), unless the same is stayed or discharged
within thirty days after the date of entry thereof (or longer period for which a
stay of enforcement is allowed by applicable Law) or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or

 

(ii)  suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against any Collateral or all or any substantial part of
its assets, and such writ or warrant of attachment or any similar process is not
stayed or released within sixty days after the entry or levy thereof (or longer
period for which a stay of enforcement is allowed by applicable Law) or after
any stay is vacated or set aside;

 

(j)  Any Change in Control occurs; or

 

(k)  Any “Event of Default” shall occur, as such term is used and defined in the
PAA Credit Agreement.

 

48

--------------------------------------------------------------------------------


 

Upon the occurrence of an Event of Default described in subsection (h)(i),
(h)(ii) or (h)(iii) of this section: all Obligations shall thereupon be
immediately due and payable, without demand, presentment, notice of demand or of
dishonor and nonpayment, protest, notice of protest, notice of intention to
accelerate, declaration or notice of acceleration, or any other notice or
declaration of any kind, all of which are hereby expressly waived by Borrower. 
Upon any such acceleration, any obligation of any Lender to make any further
Loans and any obligation of LC Issuer to issue Letters of Credit hereunder shall
be permanently terminated.  During the continuance of any other Event of
Default, Administrative Agent at any time and from time to time may (and upon
written instructions from Majority Lenders, Administrative Agent shall), without
notice to Borrower, do either or both of the following:  (1) terminate or
suspend any obligation of Lenders to make Loans hereunder and any obligation of
LC Issuer to issue Letters of Credit hereunder, and (2) declare any or all of
the Obligations immediately due and payable, and all such Obligations shall
thereupon be immediately due and payable, without demand, presentment, notice of
demand or of dishonor and nonpayment, protest, notice of protest, notice of
intention to accelerate, declaration or notice of acceleration, or any other
notice or declaration of any kind, all of which are hereby expressly waived by
Borrower.

 

Section 8.2.  Remedies.  If any Default shall occur and be continuing, each
Lender Party may protect and enforce its rights under the Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in any Loan Document, and each Lender Party may
enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have.  All rights, remedies and powers conferred
upon Lender Parties under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.

 

ARTICLE IX - Administrative Agent

 

Section 9.1.  Appointment and Authority. Each Lender Party hereby irrevocably
authorizes Administrative Agent, and Administrative Agent hereby undertakes, to
receive payments of principal, interest and other amounts due hereunder as
specified herein and to take all other actions and to exercise such powers under
the Loan Documents as are specifically delegated to Administrative Agent by the
terms hereof or thereof, together with all other powers reasonably incidental
thereto.  The relationship of Administrative Agent to the other Lender Parties
is only that of one commercial lender acting as administrative agent for others,
and nothing in the Loan Documents shall be construed to constitute
Administrative Agent a trustee or other fiduciary for any Lender Party or any
holder of any participation in a Note nor to impose on Administrative Agent
duties and obligations other than those expressly provided for in the Loan
Documents.  With respect to any matters not expressly provided for in the Loan
Documents and any matters which the Loan Documents place within the discretion
of Administrative Agent,  Administrative Agent shall not be required to exercise
any discretion or take any action, and it may request instructions from Lenders
with respect to any such matter, in which case it shall be required to act or to
refrain from acting (and shall be fully protected and free from liability to all
Lender Parties in so acting or refraining from acting) upon the instructions of
Majority Lenders (including itself), provided, however, that Administrative
Agent shall not be required to take any action which exposes it to a risk of
personal liability that it considers unreasonable or which is

 

49

--------------------------------------------------------------------------------


 

contrary to the Loan Documents or to applicable Law.  Upon receipt by
Administrative Agent from Borrower of any communication calling for action on
the part of Lenders or upon notice from Borrower or any Lender to Administrative
Agent of any Default or Event of Default, Administrative Agent shall promptly
notify each other Lender thereof.

 

Section 9.2.  Exculpation, Administrative Agent’s Reliance, Etc.  Neither
Administrative Agent nor any of its directors, officers, agents, attorneys, or
employees shall be liable for any action taken or omitted to be taken by any of
them under or in connection with the Loan Documents, including their negligence
of any kind, except that each shall be liable for its own gross negligence or
willful misconduct.  Without limiting the generality of the foregoing,
Administrative Agent (a) may treat the payee of any Note as the holder thereof
until Administrative Agent receives written notice of the assignment or transfer
thereof in accordance with this Agreement, signed by such payee and in form
satisfactory to Administrative Agent; (b) may consult with legal counsel
(including counsel for Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any other
Lender Party and shall not be responsible to any other Lender Party for any
statements, warranties or representations made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of the
Loan Documents on the part of Borrower or to inspect the property (including the
books and records) of Borrower; (e) shall not be responsible to any other Lender
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of any Loan Document or any instrument or document
furnished in connection therewith; (f) may rely upon the representations and
warranties of Borrower or Lender Party in exercising its powers hereunder; and
(g) shall incur no liability under or in respect of the Loan Documents by acting
upon any notice, consent, certificate or other instrument or writing (including
any facsimile, telegram, cable or telex) believed by it to be genuine and signed
or sent by the proper Person or Persons.

 

Section 9.3.  Credit Decisions.  Each Lender Party acknowledges that it has,
independently and without reliance upon any other Lender Party, made its own
analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan Documents. 
Each Lender Party also acknowledges that it will, independently and without
reliance upon any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents.

 

Section 9.4.  Indemnification.  Each Lender agrees to indemnify Administrative
Agent (to the extent not reimbursed by Borrower within ten (10) days after
demand) from and against such Lender’s Percentage Share of any and all
liabilities, obligations, claims, losses, damages, penalties, fines, actions,
judgments, suits, settlements, costs, expenses or disbursements (including
reasonable fees of attorneys, accountants, experts and advisors) of any kind or
nature whatsoever (in this section collectively called “liabilities and costs”)
which to any extent (in whole or in part) may be imposed on, incurred by, or
asserted against Administrative Agent growing out of, resulting from or in any
other way associated with any of the Collateral, the Loan Documents and the

 

50

--------------------------------------------------------------------------------


 

transactions and events (including the enforcement thereof) at any time
associated therewith or contemplated therein and Borrower’s use of loan proceeds
(whether arising in contract or in tort or otherwise and including any violation
or noncompliance with any Environmental Laws by any Person or any liabilities or
duties of any Person with respect to Hazardous Materials found in or released
into the environment).

 

The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability or caused, in whole or in part, by any negligent
act or omission of any kind by Administrative Agent, provided only that no
Lender shall be obligated under this section to indemnify Administrative Agent
for that portion, if any, of any liabilities and costs which is proximately
caused by Administrative Agent’s own individual gross negligence or willful
misconduct, as determined in a final judgment.  Cumulative of the foregoing,
each Lender agrees to reimburse Administrative Agent promptly upon demand for
such Lender’s Percentage Share of any costs and expenses to be paid to
Administrative Agent by Borrower under Section 10.4(a) to the extent that
Administrative Agent is not timely reimbursed for such expenses by Borrower as
provided in such section.  As used in this section the term “Administrative
Agent” shall refer not only to the Persons designated as such in Section 1.1 but
also to each director, officer, agent, attorney, employee, representative and
Affiliate of such Person.

 

Section 9.5.  Rights as Lender.  In its capacity as a Lender, Administrative
Agent shall have the same rights and obligations as any Lender and may exercise
such rights as though it were not Administrative Agent.  Administrative Agent
may accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with Borrower or its Affiliates, all as
if it were not Administrative Agent hereunder and without any duty to account
therefor to any other Lender.

 

Section 9.6.  Sharing of Set-Offs and Other Payments.  Each Lender Party agrees
that if it shall, whether through the exercise of rights of banker’s lien, set
off, or counterclaim against Borrower or otherwise, obtain payment of a portion
of the aggregate Obligations owed to it which, taking into account all
distributions made by Administrative Agent under Section 3.1, causes such Lender
Party to have received more than it would have received had such payment been
received by Administrative Agent and distributed pursuant to Section 3.1, then
(a) it shall be deemed to have simultaneously purchased and shall be obligated
to purchase interests in the Obligations as necessary to cause all Lender
Parties to share all payments as provided for in Section 3.1, and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
Administrative Agent and all Lender Parties share all payments of Obligations as
provided in Section 3.1; provided, however, that nothing herein contained shall
in any way affect the right of any Lender Party to obtain payment (whether by
exercise of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness other than the Obligations.  Borrower expressly consents to the
foregoing arrangements, subject to Section 10.9.  If all or any part of any
funds transferred pursuant to this section is thereafter recovered from the
seller under this section which received the same, the purchase provided for in
this section shall be deemed to have been rescinded to the extent of such
recovery, together with interest, if any, if interest is

 

51

--------------------------------------------------------------------------------


 

required pursuant to the order of a Tribunal to be paid on account of the
possession of such funds prior to such recovery.

 

Section 9.7.  Investments.  Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute.  If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment.  All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.

 

Section 9.8.  Benefit of Article IX.  The provisions of this Article are
intended solely for the benefit of Lender Parties, and Borrower shall not be
entitled to rely on any such provision or assert any such provision in a claim
or defense against any Lender (other than contained in Section 9.6 or the right
to reasonably approve a successor Administrative Agent under Section 9.9). 
Lender Parties may waive or amend such provisions as they desire without any
notice to or consent of Borrower.

 

Section 9.9.  Resignation.  Administrative Agent may resign at any time by
giving written notice thereof to Lenders and Borrower.  Each such notice shall
set forth the date of such resignation.  Upon any such resignation Majority
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval of Borrower, unless a Default has occurred and is
continuing, which approval will not be unreasonably withheld.  A successor must
be appointed for any retiring Administrative Agent, and such Administrative
Agent’s resignation shall become effective when such successor accepts such
appointment.  If, within thirty days after the date of the retiring
Administrative Agent’s resignation, no successor Administrative Agent has been
appointed and has accepted such appointment, then the retiring Administrative
Agent may appoint a successor Administrative Agent, which shall be a commercial
bank organized or licensed to conduct a banking or trust business under the Laws
of the United States of America or of any state thereof.  Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents.  After any
retiring Administrative Agent’s resignation hereunder the provisions of this
Article IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.

 

52

--------------------------------------------------------------------------------


 

ARTICLE X - Miscellaneous

 

Section 10.1.  Waivers and Amendments; Acknowledgments.

 

(a)  Waivers and Amendments.  No failure or delay (whether by course of

conduct or otherwise) by any Lender in exercising any right, power or remedy
which such Lender Party may have under any of the Loan Documents shall operate
as a waiver thereof or of any other right, power or remedy, nor shall any single
or partial exercise by any Lender Party of any such right, power or remedy
preclude any other or further exercise thereof or of any other right, power or
remedy.  No waiver of any provision of any Loan Document and no consent to any
departure therefrom shall ever be effective unless it is in writing and signed
as provided below in this section, and then such waiver or consent shall be
effective only in the specific instances and for the purposes for which given
and to the extent specified in such writing.  This Agreement and the other Loan
Documents set forth the entire understanding between the parties hereto with
respect to the transactions contemplated herein and therein and supersede all
prior discussions and understandings with respect to the subject matter hereof
and thereof, and no waiver, consent, release, modification or amendment of or
supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
(i) if such party is Borrower, by Borrower, (ii) if such party is Administrative
Agent or LC Issuer, by such party, and (iii) if such party is a Lender, by such
Lender or by Administrative Agent on behalf of Lenders with the written consent
of Majority Lenders (which consent has already been given as to the termination
of the Loan Documents as provided in Section 10.9).  Notwithstanding the
foregoing or anything to the contrary herein, Administrative Agent shall not,
without the prior consent of each individual Lender, execute and deliver on
behalf of such Lender any waiver or amendment which would:  (1) waive any of the
conditions specified in Article IV (provided that Administrative Agent may in
its discretion withdraw any request it has made under Section 4.1(h)), (2)
increase the maximum amount which such Lender has specified hereunder regarding
consideration of financing requests, or extend the termination date of such
Lender’s agreement to consider financing requests, (3) reduce any fees payable
to such Lender hereunder, or the principal of, or interest on, such Lender’s
Note, (4) change any date fixed for any payment of any such fees, principal or
interest, or change Section 9.6 in a manner that would alter pro rata sharing of
payments required thereby, (5) amend the definition herein of “Majority Lenders”
or otherwise change the Percentage Shares which are required for Administrative
Agent, Lenders or any of them to take any particular action under the Loan
Documents, or (6) except as expressly provided herein or in any other Loan
Document, release (i) Borrower from its obligation to pay such Lender’s Note,
(ii) any Collateral, or (iii) Borrower from the negative pledge covenant set
forth in Section 7.5 hereof.

 

(b)  Acknowledgments and Admissions.  Borrower hereby represents, warrants,
acknowledges and admits that  (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) no Lender Party has any fiduciary obligation toward Borrower with
respect to any Loan Document or the transactions contemplated thereby, (iii) the
relationship pursuant to the Loan Documents between Borrower, on one hand, and
each Lender Party, on the other hand, is and shall be solely that of debtor and
creditor, respectively, and (iv) no partnership or joint venture exists with
respect to the Loan Documents between Borrower and any Lender Party.

 

53

--------------------------------------------------------------------------------


 

(c)  Representation by Lenders.  Each Lender hereby represents that it will
acquire its Notes for its own account in the ordinary course of its commercial
lending or investing business; however, the disposition of such Lender’s
property shall at all times be and remain within its control and, in particular
and without limitation, such Lender may sell or otherwise transfer its Note, any
participation interest or other interest in its Note, or any of its other rights
and obligations under the Loan Documents subject to compliance with
Sections 10.5(b) through (f), inclusive, and applicable Law.

 

(d)  Joint Acknowledgment.  This written Agreement and the other Loan Documents
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.

 

There are no unwritten oral agreements between the parties.

 

Section 10.2.  Survival of Agreements; Cumulative Nature.  Borrower’s various
representations, warranties, covenants and agreements in the Loan Documents
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the performance hereof and thereof, including the making or
granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated.  The rights, powers, and privileges granted to Lender Parties in the
Loan Documents, are cumulative, and, except for expressly specified waivers and
consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such right, power or privilege.

 

Section 10.3.  Notices.  All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Administrative Agent may give telephonic notices to the other Lender
Parties), and shall be deemed sufficiently given or furnished if delivered by
personal delivery, by facsimile or other electronic transmission, by delivery
service with proof of delivery, or by registered or certified United States
mail, postage prepaid, to Borrower at the address of Borrower specified on the
signature pages hereto and to each Lender Party at its address specified on the
signature pages hereto (unless changed by similar notice in writing given by the
particular Person whose address is to be changed).  Any such notice or
communication shall be deemed to have been given (a) in the case of personal
delivery or delivery service, as of the date of first attempted delivery during
normal business hours at the address provided herein, (b) in the case of
facsimile or other electronic transmission, upon receipt, or (c) in the case of
registered or certified United States mail, three days after deposit in the
mail; provided, however, that no Borrowing Notice or Continuation/Conversion
Notice shall become effective until actually received by Administrative Agent.

 

54

--------------------------------------------------------------------------------


 

Section 10.4.  Payment of Expenses; Indemnity.

 

(a)  Payment of Expenses.  Whether or not the transactions contemplated by this
Agreement are consummated, Borrower will promptly (and in any event, within 30
days after any invoice or other statement or notice) pay: (i) all transfer,
stamp, mortgage, documentary or other similar taxes, assessments or charges
levied by any governmental or revenue authority in respect of this Agreement or
any of the other Loan Documents or any other document referred to herein or
therein, (ii) all reasonable costs and expenses incurred by or on behalf of
Administrative Agent (including attorneys’ fees, consultants’ fees and
engineering fees, travel costs and miscellaneous expenses) in connection with
(1) the negotiation, preparation, execution and delivery of the Loan Documents,
and any and all consents, waivers or other documents or instruments relating
thereto, (2) the filing, recording, refiling and re-recording of any Loan
Documents and any other documents or instruments or further assurances required
to be filed or recorded or refiled or re-recorded by the terms of any Loan
Document, (3) the borrowings hereunder and other action reasonably required in
the course of administration hereof, (4) monitoring or confirming (or
preparation or negotiation of any document related to) Borrower’s compliance
with any covenants or conditions contained in this Agreement or in any Loan
Document, and (iii) all reasonable costs and expenses incurred by or on behalf
of any Lender Party (including attorneys’ fees, consultants’ fees and accounting
fees) in connection with the defense or enforcement of any of the Loan Documents
(including this section) or the defense of any Lender Party’s exercise of its
rights thereunder.  In addition to the foregoing, until all Obligations have
been paid in full, Borrower will also pay or reimburse Administrative Agent for
all reasonable out-of-pocket costs and expenses of Administrative Agent or its
agents or employees in connection with the continuing administration of the
Loans and the related due diligence of Administrative Agent, including travel
and miscellaneous expenses and fees and expenses of Administrative Agent’s
outside counsel and consultants engaged in connection with the Loan Documents.

 

(b)  Indemnity.  Borrower agrees to indemnify each Lender Party, upon demand,
from and against any and all liabilities, obligations, claims, losses, damages,
penalties, fines, actions, judgments, suits, settlements, costs, expenses or
disbursements (including reasonable fees of attorneys, accountants, experts and
advisors) of any kind or nature whatsoever (in this section collectively called
“liabilities and costs”) which to any extent (in whole or in part) may be
imposed on, incurred by, or asserted against such Lender Party growing out of,
resulting from or in any other way associated with any of the Collateral, the
Loan Documents and the transactions and events (including the enforcement or
defense thereof) at any time associated therewith or contemplated therein and
Borrower’s use of Loan proceeds (whether arising in contract or in tort or
otherwise and including any violation or noncompliance with any Environmental
Laws by any Lender Party or any other Person or any liabilities or duties of any
Lender Party or any other Person with respect to Hazardous Materials found in or
released into the environment).

 

The foregoing indemnification shall apply whether or not such liabilities and
costs are in any way or to any extent owed, in whole or in part, under any claim
or theory of strict liability or caused, in whole or in part, by any negligent
act or omission of any kind by any Lender Party, provided only that no Lender
Party shall be entitled under this section to receive indemnification for that
portion, if any, of any liabilities and costs which is proximately caused by its
own individual gross negligence or willful misconduct, as determined in a final
judgment.  If any Person (including Borrower or any of its Affiliates) ever
alleges such gross negligence or willful misconduct by any Lender Party, the

 

55

--------------------------------------------------------------------------------


 

indemnification provided for in this section shall nonetheless be paid upon
demand, subject to later adjustment or reimbursement, until such time as a court
of competent jurisdiction enters a final judgment as to the extent and effect of
the alleged gross negligence or willful misconduct.  As used in this section the
term “Lender Party” shall refer not only to each Person designated as such in
Section 1.1 but also to each director, officer, trustee, agent, attorney,
employee, representative and Affiliate of such Persons.

 

(c)  Interest.  Borrower hereby promises to each Lender Party interest at the
Default Rate on all Obligations to pay fees or to reimburse or indemnify any
Lender Party which Borrower has promised to pay to such Lender Party pursuant to
this Section 10.4 and which are not paid when due.  Such interest shall accrue
from the date such Obligations become due until they are paid.

 

Section 10.5.  Parties in Interest; Assignments; Replacement Notes.

 

(a)  All grants, covenants and agreements contained in the Loan Documents shall
bind and inure to the benefit of the parties thereto and their respective
successors and permitted assigns; provided, however, that Borrower may not
assign or transfer any of its rights or delegate any of its duties or
obligations under any Loan Document without the prior consent of all Lenders. 
Neither Borrower nor any Affiliates of Borrower shall directly or indirectly
purchase or otherwise retire any Obligations owed to any Lender nor will any
Lender accept any offer to do so, unless each Lender shall have received
substantially the same offer with respect to the same Percentage Share of the
Obligations owed to it.  If Borrower or any Affiliate of Borrower at any time
purchases some but less than all of the Obligations owed to all Lender Parties,
such purchaser shall not be entitled to any rights of any Lender under the Loan
Documents unless and until Borrower or its Affiliates have purchased all of the
Obligations.

 

(b)  No Lender shall sell any participation interest in its commitment hereunder
or any of its rights under its Loans or under the Loan Documents to any Person
unless the agreement between such Lender and such participant at all times
provides: (i) that such participation exists only as a result of the agreement
between such participant and such Lender and that such transfer does not give
such participant any right to vote as a Lender or any other direct claims or
rights against any Person other than such Lender, (ii) that such participant is
not entitled to payment from Borrower under Sections 3.2 through 3.6 of amounts
in excess of those payable to such Lender under such sections (determined
without regard to the sale of such participation), and (iii) unless such
participant is an Affiliate of such Lender, that such participant shall not be
entitled to require such Lender to take any action under any Loan Document or to
obtain the consent of such participant prior to taking any action under any Loan
Document, except for actions which would require the consent of all Lenders
under subsection (a) of Section 10.1.  No Lender selling such a participation
shall, as between the other parties hereto and such Lender, be relieved of any
of its obligations hereunder as a result of the sale of such participation. 
Each Lender which sells any such participation to any Person (other than an
Affiliate of such Lender) shall give prompt notice thereof to Administrative
Agent and Borrower; provided, however, that no liability shall arise if any such
Lender fails to give such notice to Borrower.

 

(c)  Except for sales of participations under the immediately preceding
subsection, no Lender shall make any assignment or transfer of any kind of its
commitments or any of its rights

 

56

--------------------------------------------------------------------------------


 

under its Loans or under the Loan Documents, except for assignments to an
Eligible Transferee or, subject to the provisions of subsection (g) below, to an
affiliate, and then only if such assignment is made in accordance with the
following requirements:

 

(i)  In the case of an assignment by a Lender of less than all of its Loans, LC
Obligations and any commitment hereunder, each such assignment shall apply to a
consistent percentage of all Loans and LC Obligations owing to the assignor
Lender hereunder and to the same percentage of the unused portion of the
assignor Lender’s Percentage Share of the Maximum Loan Amount, so that after
such assignment is made both the assignee Lender and the assignor Lender shall
have a fixed (and not a varying) Percentage Share in its Loans and LC
Obligations and be committed to make that Percentage Share of all future Loans
and make that Percentage Share of all future participations in LC Obligations,
and the Percentage Share of the Maximum Facility Amount of each of the assignor
and assignee shall equal or exceed $5,000,000.

 

(ii)  The parties to each such assignment shall execute and deliver to
Administrative Agent, for its acceptance and recording in the “Register” (as
defined below in this section), an Assignment and Acceptance in the form of
Exhibit G, appropriately completed, together with the Note subject to such
assignment and a processing fee payable by such assignor Lender (and not at
Borrower’s expense) to Administrative Agent of $3,500.  Upon such execution,
delivery, and payment and upon the satisfaction of the conditions set out in
such Assignment and Acceptance, then (i) Borrower shall issue new Notes to such
assignor and assignee upon return of the old Notes to Borrower, and (ii) as of
the “Settlement Date” specified in such Assignment and Acceptance the assignee
thereunder shall be a party hereto and a Lender hereunder and Administrative
Agent shall thereupon deliver to Borrower and each Lender a revised Schedule 1
hereto showing the revised Percentage Shares and total Percentage Shares of such
assignor Lender and such assignee Lender and the revised Percentage Shares and
total Percentage Shares of all other Lenders.

 

(iii)  Each assignee Lender which is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code) for Federal income tax purposes,
shall (to the extent it has not already done so) provide Administrative Agent
and Borrower with the “Prescribed Forms” referred to in Section 3.7(d).

 

(d)  Any Lender may at any time pledge all or any portion of its Loan and Note
(and related rights under the Loan Documents including any portion of its Note)
to any of the twelve (12) Federal Reserve Banks organized under Section 4 of the
Federal Reserve Act, 12 U.S.C. Section 341.  No such pledge or enforcement
thereof shall release any such Lender from its obligations under any of the Loan
Documents; provided that all related costs, fees and expenses in connection with
any such pledge shall be for the sole account of such Lender.

 

(e)  By executing and delivering an Assignment and Acceptance, each assignee
Lender thereunder will be confirming to and agreeing with Borrower,
Administrative Agent and each other Lender Party that such assignee understands
and agrees to the terms hereof, including Article IX hereof.

 

57

--------------------------------------------------------------------------------


 

(f)  Administrative Agent shall maintain a copy of each Assignment and
Acceptance and a register for the recordation of the names and addresses of
Lenders and the Percentage Shares of, and principal amount of the Loans owing
to, each Lender from time to time (in this section called the “Register”).  The
entries in the Register shall be conclusive, in the absence of manifest error,
and Borrower and each Lender Party may treat each Person whose name is recorded
in the Register as a Lender Party hereunder for all purposes.  The Register
shall be available for inspection by Borrower or any Lender Party at any
reasonable time and from time to time upon reasonable prior notice.

 

(g)  Any Lender may assign or transfer its commitment or its rights under its
Loans or under the Loan Documents to (i) any Affiliate that is wholly-owned
direct or indirect subsidiary of such Lender or of any Person that wholly owns,
directly or indirectly, such Lender, or (ii) if such Lender is a fund that makes
or invests in bank loans, any other fund that makes or invests in bank loans and
is advised or managed by (A) the same investment advisor as any Lender or
(B) any Affiliate of such investment advisor that is a wholly-owned direct or
indirect subsidiary of any Person that wholly owns, directly or indirectly, such
investment advisor, subject to the following additional conditions (x), (y) and
(z), with respect to assignments pursuant to clause (i) above, and subject to
the following additional conditions (y) and (z) with respect to assignments
pursuant to clause (ii) above:

 

(x)  any right of such Lender assignor and such assignee to vote as a Lender, or
any other direct claims or rights against any other Persons, shall be uniformly
exercised by both such assignor and assignee or pursued in the manner that such
Lender assignor would have so exercised such vote, claim or right if it had not
made such assignment or transfer; and

 

(y)  such assignee shall not be entitled to payment from Borrower under
Sections 3.2 through 3.7 of amounts in excess of those payable to such Lender
assignor under such sections (determined without regard to such assignment or
transfer); and

 

(z)  if such Lender assignor is a Lender that assigns or transfers to such
assignee any of such Lender’s Percentage Share of any commitment hereunder,
assignee may become primarily liable for such commitment, but such assignment or
transfer shall not relieve or release such Lender from such commitment.

 

(h)  Upon receipt of an affidavit reasonably satisfactory to Borrower of an
officer of any Lender as to the loss, theft, destruction or mutilation of its
Note which is not of public record, and, in the case of any such loss, theft,
destruction or mutilation, upon cancellation of such Note, Borrower will execute
and deliver, in lieu thereof, a replacement Note in the same principal amount
thereof and otherwise of like tenor.

 

Section 10.6.  Confidentiality.  Each Lender Party agrees (on behalf of itself
and each of its Affiliates, and each of its and their directors, officers,
agents, attorneys, employees, and representatives) that it (and each of them)
will take all reasonable steps to keep confidential any non-public information
supplied to it by or at the direction of Borrower so identified when

 

58

--------------------------------------------------------------------------------


 

delivered, provided, however, that this restriction shall not apply to (a)
information which has at the time in question entered the public domain, other
than as a result of a breach of this Section 10.6, (b) information which is
required to be disclosed by Law (whether valid or invalid) of any Tribunal, (c)
any disclosure to any Lender Party’s Affiliates, auditors, attorneys or agents
(provided each such Person first agrees to hold such information in confidence
on the terms provided in this Section 10.6), (d) any disclosure to any other
Lender Party or to any purchaser or prospective purchaser of participations or
other interests in any Loan or Loan Document (provided each such Person first
agrees to hold such information in confidence on the terms provided in this
section), or (e) any disclosure in the course of enforcing its rights and
remedies during the existence of an Event of Default.  Notwithstanding anything
herein to the contrary, confidential information shall not include, and each
Lender Party and Borrower may disclose and may permit to be disclosed to any and
all Persons, without limitation of any kind, the “tax treatment” and “tax
structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are or have been
provided to such Lender Party or Borrower relating to such tax treatment and tax
structure.

 

Section 10.7.  Governing Law; Submission to Process.  Except to the extent that
the Law of another jurisdiction is expressly elected in a Loan Document, the
Loan Documents shall be deemed contracts and instruments made under the Laws of
the State of New York and shall be construed and enforced in accordance with and
governed by the Laws of the State of New York and the Laws of the United States
of America, without regard to principles of conflicts of law.  Borrower hereby
agrees that any legal action or proceeding against Borrower with respect to this
Agreement, the Notes or any of the Loan Documents may be brought in the courts
of the State of New York or of the United States of America for the Southern
District of New York as Lender Parties may elect, and, by execution and delivery
hereof, Borrower accepts and consents for itself and in respect to its property,
generally and unconditionally, the non-exclusive jurisdiction of the aforesaid
courts.  Each Borrower agrees that Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York shall apply to the Loan Documents and
waives any right to stay or to dismiss any action or proceeding brought before
said courts on the basis of forum non conveniens.  In furtherance of the
foregoing, Borrower hereby irrevocably designates and appoints Corporation
Service Company, 80 State Street, Albany, New York 12207, as agent of Borrower
to receive service of all process brought against Borrower with respect to any
such proceeding in any such court in New York, such service being hereby
acknowledged by Borrower to be effective and binding service in every respect. 
Copies of any such process so served shall also, if permitted by Law, be sent by
registered mail to Borrower at its address set forth below, but the failure of
Borrower to receive such copies shall not affect in any way the service of such
process as aforesaid.  Borrower shall furnish to Lender Parties a consent of
Corporation Service Company agreeing to act hereunder prior to the effective
date of this agreement.  Nothing herein shall affect the right of Lender Parties
to serve process in any other manner permitted by Law or shall limit the right
of Lender Parties to bring proceedings

 

59

--------------------------------------------------------------------------------


 

against Borrower in the courts of any other jurisdiction.  If for any reason
Corporation Service Company shall resign or otherwise cease to act as Borrower’s
agent, Borrower hereby irrevocably agrees to (a) immediately designate and
appoint a new agent acceptable to Administrative Agent to serve in such capacity
and, in such event, such new agent shall be deemed to be substituted for
Corporation Service Company for all purposes hereof and (b) promptly deliver to
Administrative Agent the written consent (in form and substance satisfactory to
Administrative Agent) of such new agent agreeing to serve in such capacity.

 

Section 10.8.  Limitation on Interest.  Lender Parties, Borrower and any other
parties to the Loan Documents intend to contract in strict compliance with
applicable usury Law from time to time in effect.  In furtherance thereof such
Persons stipulate and agree that none of the terms and provisions contained in
the Loan Documents shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be contracted for, charged, or received by applicable
Law from time to time in effect.  Neither Borrower nor any present or future
guarantors, endorsers, or other Persons hereafter becoming liable for payment of
any Obligation shall ever be liable for unearned interest thereon or shall ever
be required to pay interest thereon in excess of the maximum amount that may be
lawfully contracted for, charged, or received under applicable Law from time to
time in effect, and the provisions of this section shall control over all other
provisions of the Loan Documents which may be in conflict or apparent conflict
herewith.  Lender Parties expressly disavow any intention to contract for,
charge, or receive excessive unearned interest or finance charges in the event
the maturity of any Obligation is accelerated.  If (a) the maturity of any
Obligation is accelerated for any reason, (b) any Obligation is prepaid and as a
result any amounts held to constitute interest are determined to be in excess of
the legal maximum, or (c) any Lender or any other holder of any or all of the
Obligations shall otherwise collect moneys which are determined to constitute
interest which would otherwise increase the interest on any or all of the
Obligations to an amount in excess of that permitted to be contracted for,
charged or received by applicable Law then in effect, then all sums determined
to constitute interest in excess of such legal limit shall, without penalty, be
promptly applied to reduce the then outstanding principal of the related
Obligations or, at such Lender’s or holder’s option, promptly returned to
Borrower or other payor thereof upon such determination.  In determining whether
or not the interest paid or payable, under any specific circumstance, exceeds
the maximum amount permitted under applicable Law, Lender Parties and Borrower
(and any other payors thereof) shall to the greatest extent permitted under
applicable Law, (i) characterize any non-principal payment as an expense, fee or
premium rather than as interest, (ii) exclude voluntary prepayments and the
effects thereof, and (iii) amortize, prorate, allocate, and spread the total
amount of interest throughout the entire contemplated term of the instruments
evidencing the Obligations in accordance with the amounts outstanding from time
to time thereunder and the maximum legal rate of interest from time to time in
effect under applicable Law in order to lawfully charge the maximum amount of
interest permitted under applicable Law.  In the event applicable Law provides
for an interest ceiling under Chapter 303 of the Texas Finance Code (the “Texas
Finance Code”) as amended, to the extent that the Texas Finance Code is
mandatorily applicable to any Lender, for that day, the ceiling shall be the
“weekly ceiling” as defined in the Texas Finance Code, provided that if any
applicable Law permits greater interest, the Law

 

60

--------------------------------------------------------------------------------


 

permitting the greatest interest shall apply.  In no event shall Chapter 346 of
the Texas Finance Code apply to this Agreement or any other Loan Document, or
any transactions or loan arrangement provided or contemplated hereby or thereby.

 

Section 10.9.  Right of Offset.  At any time and from time to time during the
continuance of any Event of Default, each Lender is hereby authorized to offset
against the Obligations then due and payable (without notice to Borrower), (a)
any and all moneys, securities or other property (and the proceeds therefrom) of
Borrower now or hereafter held or received by or in transit to any Lender from
or for the account of Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of Borrower with any Lender, and
(c) any other credits and claims of Borrower at any time existing against any
Lender, including claims under certificates of deposit.

 

Section 10.10.  Termination; Limited Survival.  In its sole and absolute
discretion Borrower may at any time that no Obligations are owing or outstanding
elect in a written notice delivered to Administrative Agent to terminate this
Agreement.  Upon receipt by Administrative Agent of such a notice, if no
Obligations are then owing or outstanding this Agreement and all other Loan
Documents shall thereupon be terminated and the parties thereto released from
all prospective obligations thereunder.  Notwithstanding the foregoing or
anything herein to the contrary, any waivers or admissions made by Borrower in
any Loan Document, any Obligations under Sections 3.2 through 3.6, and any
obligations which any Person may have to indemnify or compensate any Lender
Party shall survive any termination of this Agreement or any other Loan
Document.  At the request and expense of Borrower, Administrative Agent shall
prepare and execute all necessary instruments to reflect and effect such
termination of the Loan Documents.  Administrative Agent is hereby authorized to
execute all such instruments on behalf of all Lenders, without the joinder of or
further action by any Lender.

 

Section 10.11.  Severability.  If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.

 

Section 10.12.  Counterparts.  This Agreement may be separately executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Agreement.

 

Section 10.13.  Waiver of Jury Trial, Punitive Damages, etc.  Borrower and
Lender Parties mutually hereby knowingly, voluntarily, and intentionally waive
the right to a trial by jury in respect of any claim based hereon, arising out
of, under or in connection with, this Agreement or any other Loan Documents
contemplated to be executed in connection herewith or any course of conduct,
course of dealings, statements (whether verbal or written) or actions of any
party.  This waiver constitutes a material inducement for Lenders to enter into
this Agreement and the other Loan Documents and make the Loans.  Borrower and
each Lender Party hereby further (a) irrevocably waives, to the maximum

 

61

--------------------------------------------------------------------------------


 

extent not prohibited by Law, any right it may have to claim or recover in any
such litigation any “Special Damages,” as defined below, (b) certifies that no
party hereto nor any representative or agent or counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers, and (c)
acknowledges that it has been induced to enter into this Agreement, the other
Loan Documents and the transactions contemplated hereby and thereby by, among
other things, the mutual waivers and certifications contained in this section. 
As used in this section, “Special Damages” includes all special, consequential,
exemplary, or punitive damages (regardless of how named), but does not include
any payments or funds which any party hereto has expressly promised to pay or
deliver to any other party hereto.

 

Section 10.14.  Replacement Credit Facility.  Borrower states and acknowledges
that this Agreement is entered into by it in replacement of that certain Second
Amended and Restated Credit Agreement [Letter of Credit and Hedged Inventory
Facility] dated July 2, 2002 (the “Expiring LC Facility”), among Borrower, Fleet
National Bank as administrative agent and the lenders party thereto.  Borrower
further states, acknowledges and agrees that the preceding sentence does not and
shall not alter or otherwise modify in any regard, directly or indirectly,
expressly or impliedly or otherwise, (i) any termination of the Expiring LC
Facility or, among other things, the termination of the Liens created to secure
the Expiring LC Facility or (ii) the terms, provisions and conditions expressly
set forth in, and contemplated by, this Agreement, or the transactions
contemplated hereby, which in each case shall be governed solely by the terms,
provisions and conditions of this Agreement and the other Loan Documents without
regard to this Section 10.14; and for the avoidance of any doubt, such preceding
sentence does not and shall not alter or modify in any regard, directly or
indirectly, expressly or impliedly or otherwise, the discretionary and
un-committed nature of the credit facility referred to herein.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

62

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.

 

Borrower:

PLAINS MARKETING, L.P.

 

 

 

By:

PLAINS MARKETING GP INC.,

 

 

its general partner

 

 

 

By:

 

 

 

 

Al Swanson, Treasurer

 

 

Address for Borrower:

333 Clay Street, Suite 1600

 

Houston, Texas 77002

 

Attention: Al Swanson

 

Telephone: (713) 646-4455

 

Fax: (713) 646-4564

 

 

 

PAA Website: www.paalp.com

 

63

--------------------------------------------------------------------------------


 

 

FLEET NATIONAL BANK,

 

Administrative Agent, LC Issuer and a Lender

 

 

 

 

 

By:

 

 

 

 

Terrence Ronan, Managing Director

 

 

 

 

 

FLEET SECURITIES, INC.,

 

Lead Arranger and Book Manager

 

 

 

 

 

By:

 

 

 

 

Michael P. Hannon, Managing Director

 

64

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, a Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

65

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE, a Lender

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

66

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

LENDER SCHEDULE

 

Lender

 

Percentage Share of Maximum Facility Amount

 

Percentage Share(1)

 

Fleet National Bank

 

$

100,000,000.00

 

50.000000

%

BNP Paribas

 

$

75,000,000.00

 

37.500000

%

Societe Generale

 

$

25,000,000.00

 

12.500000

%

TOTALS

 

$

200,000,000.00

 

100.000000

%

 

--------------------------------------------------------------------------------

(1) Rounded to six decimal places

 

--------------------------------------------------------------------------------


 

LENDER INFORMATION

 

Lender

 

Contact

 

Domestic Lending Office

 

LIBOR Lending Office

 

 

 

 

 

 

 

Fleet National Bank

 

100 Federal Street
Energy & Utilities
MADE 10009H vice MADE 10008D
Boston, Massachusetts  02110
Attn: Terrence Ronan
Phone: 617-434-5472
Fax:  617-434-3652

 

100 Federal Street
Boston, Massachusetts  02110

 

100 Federal Street
Boston, Massachusetts  02110

 

 

 

 

 

 

 

BNP Paribas

 

787 7th Avenue
New York, New York 10019
Attn: Ed Chin
Phone: 212-841-2020
Fax:  212-841-2536

 

787 7th Avenue
New York, New York 10019

 

787 7th Avenue
New York, New York 10019

 

 

 

 

 

 

 

Societe Generale

 

1221 Avenue of the Americas
New York, New York 10020
Attn: Jordan Nenoff
Phone: 212-278-7407
Fax: 212-278-7417

 

1221 Avenue of the Americas
New York, New York 10020

 

1221 Avenue of the Americas
New York, New York 10020

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

SECURITY SCHEDULE

 

1.                                       Security Agreement of even date
herewith by Borrower in favor of Administrative Agent, for the benefit of
Lenders, covering Hedged Eligible Inventory, Hedging Contracts, Petroleum
Product sales contracts and Accounts therefrom and proceeds thereof as from time
to time specified by Borrower (the “Security Agreement”).

 

2.                                       UCC-1 Financing Statement naming
Borrower as debtor and Administrative Agent as secured party, covering the
Collateral described in the Security Agreement.

 

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

PRICING GRID

 

Applicable
Rating Level

 

Applicable Margin
Base Rate Loans

 

Applicable Margin
LIBOR Loans
and LC Fee Rate

 

Level I

 

0.000

%

0.375

%

Level II

 

0.000

%

0.500

%

Level III

 

0.000

%

0.750

%

Level IV

 

0.000

%

1.000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

CURRENTLY APPROVED PERSONS AND FACILITIES

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTE

 

$

 

New York, New York

 

                , 200   

 

FOR VALUE RECEIVED, the undersigned, Plains Marketing, L.P., a Delaware limited
partnership (herein called “Borrower”), hereby promises to pay to the order of
                                    (herein called “Lender”), the principal sum
of                               ($                        ), or, if greater or
less, the aggregate unpaid principal amount of the Loans made under this Note by
Lender to Borrower pursuant to the terms of the Credit Agreement (as hereinafter
defined), together with interest on the unpaid principal balance thereof as
hereinafter set forth, both principal and interest payable as herein provided in
lawful money of the United States of America at the offices of Administrative
Agent under the Credit Agreement, as from time to time may be designated by the
holder of this Note.

 

This Note (a) is issued and delivered under that certain Credit Agreement dated
November 21, 2003 among Borrower, Fleet National Bank, as Administrative Agent,
and the lenders (including Lender) referred to therein (herein, as from time to
time supplemented, amended or restated, called the “Credit Agreement”), and is a
“Note” as defined therein, (b) is subject to the terms and provisions of the
Credit Agreement, which contains provisions for payments and prepayments
hereunder and acceleration of the maturity hereof upon the happening of certain
stated events, and (c) is guaranteed by and entitled to the benefits of certain
guaranties (as identified in the Credit Agreement).  Payments on this Note shall
be made and applied as provided herein and in the Credit Agreement.  Reference
is hereby made to the Credit Agreement for a description of certain rights,
limitations of rights, obligations and duties of the parties hereto and for the
meanings assigned to terms used and not defined herein and to the guaranties for
a description of the nature and extent of the guarantee thereby provided and the
rights of the parties thereto.

 

The principal amount of this Note shall bear interest and shall be due and
payable from time to time as provided in the Credit Agreement with the remaining
unpaid principal balance of this Note being due and payable in full on or before
the Maturity Date.  Accrued and unpaid interest hereon shall be due and payable
on each Interest Payment Date as provided in the Credit Agreement and on the
Maturity Date.

 

Notwithstanding the foregoing paragraph and all other provisions of this Note,
in no event shall the interest payable hereon, whether before or after maturity,
exceed the maximum interest which, under applicable Law, may be charged on this
Note, and this Note is expressly made subject to the provisions of the Credit
Agreement which more fully set out the limitations on how interest accrues
hereon.

 

If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and

 

1

--------------------------------------------------------------------------------


 

all endorsers, sureties and guarantors of this Note jointly and severally agree
to pay reasonable attorneys’ fees and collection costs to the holder hereof in
addition to the principal and interest payable hereunder.

 

Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.

 

This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of New York  (without regard to principles of conflicts of
law), except to the extent the same are governed by applicable federal Law.

 

 

PLAINS MARKETING, L.P.

 

 

 

 

 

By:

PLAINS MARKETING GP INC.,

 

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FINANCING REQUEST-INITIAL

 

Reference is made to that certain Credit Agreement dated November 21, 2003 among
Plains Marketing, L.P. (“Borrower”), Fleet National Bank, as Administrative
Agent, and certain financial institutions (“Lenders”).  Terms which are defined
in the Agreement are used herein with the meanings given them in the Agreement.

 

Pursuant to the terms of the Agreement, Borrower hereby requests Lenders to
finance Cash and Carry Purchases or storage of Hedged Eligible Inventory as set
forth on the attached Schedule, by participating in Letters of Credit to secure
such Cash and Carry Purchases and/or make Loans to finance such Cash and Carry
Purchases or storage of such Hedged Eligible Inventory for the following:

 

Delivery Month:                                         , 200     

 

Sale/Purchase Month:                                        , 200     

 

Funding Date (Settlement Date for Delivery Month):
                                        , 200    

 

Hedged Value of Hedged Eligible Inventory:
$                                        

 

Initial Financing Request (90% of Hedged Value):
$                                        

 

To induce Lenders to commit to finance such Cash and Carry Purchases or storage
of such Hedged Eligible Inventory, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent and each Lender that:

 

(a)  The officer or authorized agent of GP Inc. signing this instrument is the
duly elected, qualified and acting officer or authorized agent of GP Inc. as
indicated below such officer’s signature hereto having all necessary authority
to act for the Borrower.

 

(b)  The representations and warranties of Borrower set forth in the Agreement
and the other Loan Documents are true and correct on and as of the date hereof
(except to the extent that such representation or warranty was made as of a
specific date, or updated, modified or supplemented as of a subsequent date with
the consent of Majority Lenders, then in each such case, such other date), with
the same effect as though such representations and warranties had been made on
and as of the date hereof.

 

(c)  There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon receipt
and application of the financing requested hereby. Borrower will use all Letters
of Credit and Loans hereby requested in compliance with Section 2.5 of the
Agreement.

 

1

--------------------------------------------------------------------------------


 

(d)  The Facility Usage, after the issuance of Letters of Credit and/or the
making of the requested Loans contemplated hereby, will not be in excess of the
Maximum Facility Amount on the date requested for the issuance of such Letters
of Credit or the making of such Loans.

 

(e) The Petroleum Products inventory described on the attached Schedule, when
purchased by Borrower, will (i) qualify as Hedged Eligible Inventory as defined
in the Agreement, (ii) be located at the Approved Locations set forth on the
attached Schedule and (iii) be subject to the Hedging Contracts listed on the
attached Schedule, with the Hedged Value set forth thereon.  Borrower hereby
grants a lien on and security interest in all Petroleum Products listed on the
attached Schedule, the related Hedging Contracts specified thereon, to the
extent such Hedging Contracts pertain or relate to such Petroleum Products, all
sales contracts now or hereafter entered into with respect to such Petroleum
Products, to the extent such sales contracts pertain or relate to such Petroleum
Products, all Accounts arising therefrom, and all proceeds thereof, in favor of
Administrative Agent for the benefit of Lenders, and expressly acknowledges and
agrees that all such Petroleum Products, Hedging Contracts, sales contracts,
Accounts and proceeds constitute “Collateral” as defined in the Security
Agreement, and Borrower and Administrative Agent, by its acceptance hereof,
hereby agree that the Security Agreement, and the definition of “Collateral” set
forth therein, is hereby supplemented hereby.

 

(f)  The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

 

The officer or authorized agent of GP Inc. signing this instrument hereby
certifies that, to the best of his knowledge after due inquiry, the above
representations, warranties, acknowledgments, and agreements of Borrower are
true, correct and complete in all material respects.

 

IN WITNESS WHEREOF, this instrument is executed as of
                                ,        .

 

 

PLAINS MARKETING, L.P.

 

 

 

By:

PLAINS MARKETING GP INC.,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FINANCING REQUEST-FINAL

 

Reference is made to that certain Credit Agreement dated November 21, 2003 among
Plains Marketing, L.P. (“Borrower”), Fleet National Bank, as Administrative
Agent, and certain financial institutions (“Lenders”).  Terms which are defined
in the Agreement are used herein with the meanings given them in the Agreement.

 

  Pursuant to the terms of the Agreement and that certain Financing
Request-Initial dated                            , 200     (the “Initial
Request), Borrower hereby amends and supplements such Initial Request and the
Schedule thereto as follows:

 

Delivery Month:                                       , 200    

 

Sale/Purchase Month:                                       , 200    

 

Funding Date (Settlement Date for Delivery Month):
                                   , 200    

 

Sale Value of Hedged Eligible Inventory: $                                   

 

Final Financing Request: $                                   

(90% of lesser of (i) Sale Value and

(ii) 110% of Hedged Value as set forth in Initial Request)

 

[In addition, Borrower hereby requests each Participating Lender consent to
financing its Percentage Share of an additional amount equal to the amount by
which the Sale Value of such Financed Hedged Eligible Inventory as set forth on
the attached Schedule exceeds 110% of the Hedged Value of such Financed Hedged
Eligible Inventory as set forth in the Initial Request].

 

To induce Participating Lenders to make such Loans, Borrower hereby represents,
warrants, acknowledges, and agrees to and with Administrative Agent and each
Participating Lender that:

 

(a)  The officer or authorized agent of GP Inc. signing this instrument is the
duly elected, qualified and acting officer or authorized agent of GP Inc. as
indicated below such officer’s signature hereto having all necessary authority
to act for the Borrower.

 

(b)  The representations and warranties of Borrower set forth in the Agreement
and the other Loan Documents are true and correct on and as of the date hereof
(except to the extent that such representation or warranty was made as of a
specific date, or updated, modified or supplemented as of a subsequent date with
the consent of Majority Lenders, then in each such case, such other date), with
the same effect as though such representations and warranties had been made on
and as of the date hereof.

 

1

--------------------------------------------------------------------------------


 

(c)  There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon receipt
and application of the Loans requested hereby.  Borrower will use the Loans
hereby requested in compliance with Section 2.5 of the Agreement.

 

(d)  The Facility Usage, after the making of the Loans requested hereby, will
not be in excess of the Maximum Facility Amount on the date requested for the
making of such Loans.

 

(e) The Petroleum Products inventory described on the attached Schedule
(i) qualifies as Hedged Eligible Inventory as defined in the Agreement, (ii) is
located at the Approved Locations set forth on the attached Schedule, (iii) is
subject to the Hedging Contracts listed on the attached Schedule, (iv) is
subject to the sales contracts listed on the attached Schedule, with the Sale
Value set forth thereon.  Borrower hereby grants a lien on and security interest
in all Petroleum Products listed on the attached Schedule, the related Hedging
Contracts specified thereon, to the extent such Hedging Contracts pertain or
relate to such Petroleum Products, the sales contracts listed on the attached
Schedule and all other sales contracts now or hereafter entered into with
respect to such Petroleum Products, to the extent such sales contracts pertain
or related to such Petroleum Products, all Accounts arising therefrom, and all
proceeds thereof, in favor of Administrative Agent for the benefit of Lenders,
and expressly acknowledges and agrees that all such Petroleum Products, Hedging
Contracts, sales contracts, Accounts and proceeds constitute “Collateral” as
defined in the Security Agreement, and Borrower and Administrative Agent, by its
acceptance hereof, hereby agree that the Security Agreement, and the definition
of “Collateral” set forth therein, is hereby supplemented hereby.

 

(f)  The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

 

2

--------------------------------------------------------------------------------


 

The officer or authorized agent of GP Inc. signing this instrument hereby
certifies that, to the best of his knowledge after due inquiry, the above
representations, warranties, acknowledgments, and agreements of Borrower are
true, correct and complete in all material respects.

 

IN WITNESS WHEREOF, this instrument is executed as of
                          ,      .

 

 

PLAINS MARKETING, L.P.

 

 

 

By:

PLAINS MARKETING GP INC.,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

BORROWING NOTICE

 

Reference is made to that certain Credit Agreement dated November 21, 2003 among
Plains Marketing, L.P. (“Borrower”), Fleet National Bank, as Administrative
Agent, and certain financial institutions (“Lenders”).  Terms which are defined
in the Agreement are used herein with the meanings given them in the Agreement.

 

Pursuant to the terms of the Agreement and that certain Financing Request-Final
dated                          , 200     (the “Final Request”), Borrower hereby
requests the Participating Lenders set forth below to make Loans to Borrower in
the aggregate principal amount of $                      and specifies the
Funding Date set forth below as the date Borrower desires for Lenders to make
such Loans and for Administrative Agent to deliver to Borrower the proceeds
thereof.

 

Delivery Month:                               , 200    

 

Participating Lenders:
                                                                                                      

 

Funding Date (Settlement Date for Delivery Month):
                                , 200     

 

Type of Loan:                     [LIBOR Loans] [Base Rate Loans]

 

Length of Interest Rate for LIBOR Loan (1 month):                              

 

To induce Participating Lenders to make such Loans, Borrower hereby represents,
warrants, acknowledges, and agrees to and with Administrative Agent and each
Participating Lender that:

 

(a)  The officer or authorized agent of GP Inc. signing this instrument is the
duly elected, qualified and acting officer or authorized agent of GP Inc. as
indicated below such officer’s signature hereto having all necessary authority
to act for the Borrower.

 

(b)  The representations and warranties of Borrower set forth in the Agreement
and the other Loan Documents, including the Final Request) are true and correct
on and as of the date hereof (except to the extent that such representation or
warranty was made as of a specific date, or updated, modified or supplemented as
of a subsequent date with the consent of Majority Lenders, then in each such
case, such other date), with the same effect as though such representations and
warranties had been made on and as of the date hereof.

 

(c)  There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon receipt
and application of the

 

1

--------------------------------------------------------------------------------


 

Loans requested hereby.  Borrower will use the Loans hereby requested in
compliance with Section 2.5 of the Agreement.

 

(d)  The Facility Usage, after the making of the Loans requested hereby, will
not be in excess of the Maximum Facility Amount on the date requested for the
making of such Loans.

 

(e) The Loans requested hereby will not be in excess of 90% of the lesser of
(i) the Sale Value of the Hedged Eligible Inventory as set forth in the Final
Request and (ii) 110% of Hedged Value as set forth in Initial Request (as
defined in the Final Request).

 

(f)  The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

 

The officer or authorized agent of GP Inc. signing this instrument hereby
certifies that, to the best of his knowledge after due inquiry, the above
representations, warranties, acknowledgments, and agreements of Borrower are
true, correct and complete in all material respects.

 

IN WITNESS WHEREOF, this instrument is executed as of
                           ,        .

 

 

PLAINS MARKETING, L.P.

 

 

 

By:

PLAINS MARKETING GP INC.,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONTINUATION/CONVERSION NOTICE

 

Reference is made to that certain Credit Agreement dated November 21, 2003 among
Plains Marketing, L.P. (“Borrower”), Fleet National Bank, as Administrative
Agent, and certain financial institutions (“Lenders”).  Terms which are defined
in the Agreement are used herein with the meanings given them in the Agreement.

 

Borrower hereby requests a conversion or continuation of existing Loans into a
new Borrowing pursuant to Section 2.4 of the Agreement as follows:

 

Existing Borrowing(s) of Loans to be Continued or Converted:

 

$                              of LIBOR Loans with Interest Period ending

 

 

$                              of Base Rate Loans

 

Aggregate amount of new Borrowing:

 

$

 

 

 

 

Type of Loans in new Borrowing:

 

 

 

 

 

Date of Continuation or Conversion:

 

 

 

 

 

Length of Interest Period for LIBOR Loans

 

 

(1, 2, 3, 6, or 12 months):

 

months

 

Borrower hereby represents, warrants, acknowledges, and agrees to and with each
Lender that:

 

(a)  The officer or authorized agent of GP Inc. signing this instrument is the
duly elected, qualified and acting officer or authorized agent of GP Inc. as
indicated below such officer’s signature hereto having all necessary authority
to act for the Borrower.

 

(b)  There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon receipt
and application of the Loans requested hereby.

 

(c)  The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement.  The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.

 

1

--------------------------------------------------------------------------------


 

The officer or authorized agent of GP Inc. signing this instrument hereby
certifies that, to the best of his knowledge after due inquiry, the above
representations, warranties, acknowledgments, and agreements of Borrower are
true, correct and complete in all material respects.

 

IN WITNESS WHEREOF, this instrument is executed as of
                          ,      .

 

 

PLAINS MARKETING, L.P.

 

 

 

By:

PLAINS MARKETING GP INC.,

 

 

its general partner

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

OPINION OF IN-HOUSE COUNSEL TO BORROWER

 

3

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

OPINION OF FULBRIGHT & JAWORSKI, L.L.P., COUNSEL TO BORROWER

 

4

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LETTER OF CREDIT APPLICATION AND AGREEMENT

 

5

--------------------------------------------------------------------------------


 

EXHIBIT F

 

 

Irrevocable Standby Letter of Credit

DATE:

 

 

 

BENEFICIARY

CONFIRMING OUR CABLE OF TODAY

 

 

 

Credit Number:

 

 

 

Dear Sir or Madam:

 

BY ORDER OF:

PLAINS MARKETING, L.P.

 

HOUSTON, TX  77002

 

We hereby open in your favor our Irrevocable Standby Letter of Credit for the
account of PLAINS MARKETING, L.P. for a sum of approximately US DOLLARS
                             
(                                                                          )
available by your draft(s) at SIGHT on OURSELVES effective
                               and expiring at OUR COUNTERS on
                                  .

 

DRAFTS MUST BE ACCOMPANIED BY:

 

1.                                       COPY(IES) OF COMMERCIAL INVOICE(S)
MARKED “UNPAID” ISSUED TO PLAINS MARKETING, L.P.  COVERING CRUDE OIL DELIVERED
IN                         ,          .

 

2.                                       WARRANTY OF TITLE ISSUED TO PLAINS
MARKETING, L.P.  AND SIGNED BY AN AUTHORIZED REPRESENTATIVE OF
                                                                                      
CERTIFYING THAT “IN CONSIDERATION OF YOUR PAYMENT OF THE ATTACHED INVOICE, WE
HEREBY EXPRESSLY WARRANT THAT WE HAD MARKETABLE TITLE TO SUCH MATERIAL, AND THAT
WE HAD FULL RIGHT AND AUTHORITY TO TRANSFER AND EFFECT DELIVERY OF SUCH MATERIAL
TO YOU OR YOUR ASSIGNS AND HEREBY AGREE TO PROTECT, INDEMNIFY AND HOLD PLAINS
MARKETING, L.P. HARMLESS FROM AND AGAINST ANY AND ALL COSTS, DAMAGES, EXPENSES,
AND CLAIMS, INCLUDING BUT NOT LIMITED TO REASONABLE ATTORNEY’S FEES, WHICH YOU
MIGHT SUFFER OR INCUR ARISING OR RESULTING FROM ANY BREACH OF THE ABOVE
WARRANTY.”

 

3.                                       A STATEMENT SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF
                                                                 
                       STATING THAT:
                                                                            
HEREBY CERTIFIES THAT INVOICED QUANTITIES OF

 

1

--------------------------------------------------------------------------------


 

PRODUCT HAVE BEEN DELIVERED FREE AND CLEAR OF ALL LIENS AND ENCUMBRANCES TO
PLAINS MARKETING, L.P. WHICH HAS FAILED TO PAY FOR THIS PRODUCT, AND THE MONIES
HEREBY DRAWN ARE DUE AND PAYABLE.

 

SPECIAL CONDITIONS:

 

A.                                   THIS LETTER OF CREDIT IS AVAILABLE FOR
PAYMENT AT SIGHT BUT NOT PRIOR TO                               ,
                    .

 

B.                                     THE AMOUNT AVAILABLE FOR DRAWING UNDER
THIS LETTER OF CREDIT WILL BE REDUCED BY THE AMOUNT OF ANY PAYMENT(S) MADE
OUTSIDE THIS LETTER OF CREDIT TO
                                                        
                                                BY PLAINS MARKETING, L.P. FOR
THIS PRODUCT IF SUCH PAYMENT(S) IS/ARE MADE THROUGH FLEET NATIONAL BANK, BOSTON,
MA REFERENCING THIS LETTER OF CREDIT NUMBER.

 

C.                                     ALL BANKING CHARGES OTHER THAN THOSE OF
FLEET NATIONAL BANK ARE FOR THE ACCOUNT OF THE BENEFICIARY.

 

D.                                    PARTIAL DRAWINGS AND PARTIAL SHIPMENTS ARE
PERMITTED.

 

E.                                      COMMERCIAL INVOICE(S) REFERENCED ABOVE
IN EXCESS OF THE U.S. DOLLAR AMOUNT OF THIS LETTER OF CREDIT IS (ARE)
ACCEPTABLE; HOWEVER, PAYMENT NOT TO EXCEED THE VALUE OF THIS LETTER OF CREDIT.

 

F.                                      DOCUMENTS PRESENTED MORE THAN TWENTY-ONE
DAYS AFTER THE TRANSPORT DATE BUT WITHIN THE VALIDITY OF THIS CREDIT ARE
ACCEPTABLE.

 

Except so far as otherwise expressly stated herein, this letter of credit is
subject to the “Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500.”

 

We hereby agree that drafts drawn under and in compliance with the terms of this
letter of credit will be duly honored if presented to the above-mentioned drawee
bank on or before                                  ,            .

 

The word “approximately”, insofar as it refers to the amount of this credit, is
to be construed as allowing a difference not to exceed 10% more or 10% less.

 

2

--------------------------------------------------------------------------------


 

Kindly address all correspondence regarding this letter of credit to the
attention of our Letter of Credit Operations, P.O. Box 1763, BOSTON, MA 02105,
attention                                       , mentioning our reference
number as it appears above.  Telephone inquiries can be made to
                                            at
                                        .

 

 

 

Very truly yours,

 

 

 

 

 

Authorized Official

 

3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ASSIGNMENT AND ACCEPTANCE

 

Reference is made to that certain Credit Agreement dated as of November 21, 2003
(as from time to time amended, the “Agreement”), by and among Plains Marketing,
L.P. (“Borrower”), Fleet National Bank, as Administrative Agent, and certain
financial institutions (“Lenders”).  Terms which are defined in the Agreement
are used herein with the meanings given them in the Agreement.

 

The “Assignor” and the “Assignee” referred to on Schedule 1 agree as follows:

 

1.                                       The Assignor hereby sells and assigns
to the Assignee, without recourse and without representation or warranty except
as expressly set forth herein, and the Assignee hereby purchases and assumes
from the Assignor, an interest in and to the Assignor’s rights and obligations
under the Agreement and the other Loan Documents as of the date hereof equal to
the percentage interest specified on Schedule 1 of all outstanding rights and
obligations under the Agreement and the other Loan Documents with respect to the
Loans and commitment, if any.  After giving effect to such sale and assignment,
the Assignee’s amount of the Loans owing to the Assignee will be as set forth on
Schedule 1.

 

2.                                       The Assignor (i) represents and
warrants that it is the legal and beneficial owner of the interest being
assigned by it hereunder and that such interest is free and clear of any adverse
claim; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of Borrower or the performance or observance by Borrower of
any of its obligations under the Loan Documents or any other instrument or
document furnished pursuant thereto; and (iv) attaches the Note held by the
Assignor and requests that Administrative Agent exchange such Note for [a new
Note payable to the order of the Assignee] [new Notes in an amount equal to
Assignee’s Percentage Share of the Maximum Facility Amount assumed by the
Assignee pursuant hereto and to the Assignor in an amount equal to its
Percentage Share of the Maximum Facility Amount retained by the Assignor, if
any], as specified on Schedule 1.

 

3.                                       The Assignee (i) confirms that it has
received a copy of the Agreement, together with copies of the financial
statements referred to in Section 6.2 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon Administrative Agent, the Assignor or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Agreement; (iii) confirms that it is an Eligible
Transferee, (iv) appoints and authorizes Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Agreement as are delegated to Administrative Agent by the terms thereof,
together with such powers and discretion

 

1

--------------------------------------------------------------------------------


 

as are reasonably incidental thereto; (v) agrees that it will perform in
accordance with their terms all of the obligations that by the terms of the
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service or other forms required under Section 10.5.

 

4.                                       Following the execution of this
Assignment and Acceptance, it will be delivered to Administrative Agent for
acceptance and recording by Administrative Agent.  The effective date for this
Assignment and Acceptance (the “Effective Date”) shall be the date of acceptance
hereof by Administrative Agent, unless otherwise specified on Schedule 1.

 

5.                                       Upon such acceptance and recording by
Administrative Agent, as of the Effective Date, (i) the Assignee shall be a
party to the Agreement and, to the extent provided in this Assignment and
Acceptance, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Assignment and Acceptance,
relinquish its rights and be released from its obligations under the Agreement.

 

6.                                       Upon such acceptance and recording by
Administrative Agent, from and after the Effective Date, Administrative Agent
shall make all payments under the Agreement and the Notes in respect of the
interest assigned hereby (including, without limitation, all payments of
principal, interest and commitment fees with respect thereto) to the Assignee. 
The Assignor and Assignee shall make all appropriate adjustments in payments
under the Agreement and the Notes for periods prior to the Effective Date
directly between themselves.

 

7.                                       This Assignment and Acceptance shall be
governed by, and construed in accordance with, the Laws of the State of New
York.

 

8.                                       This Assignment and Acceptance may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of Schedule 1 to this Assignment
and Acceptance by telecopier shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1 to ASSIGNMENT AND ACCEPTANCE

 

Assignee’s Percentage Share of Maximum Facility Amount:

 

$

 

Assignee’s Percentage Share:

 

 

%

Aggregate outstanding principal amount of Loans assigned:

 

$

 

Principal amount of Note payable to Assignee:

 

$

 

Principal amount of Note payable to Assignor (if retained):

 

$

]

 

 

Effective Date (if other than date of acceptance

 

 

by Administrative Agent:

 

*                         , 200    

 

 

[NAME OF ASSIGNOR], as Assignor

 

 

 

By:

 

 

 

 

Title:

 

 

 

Dated:             , 200     

 

 

 

[NAME OF ASSIGNEE], as Assignee

 

 

 

By:

 

 

 

 

Title:

 

 

 

Domestic Lending Office:

 

LIBOR Lending Office:

 

--------------------------------------------------------------------------------

*                                         This date should be no earlier than
five Business Days after the delivery of this Assignment and Acceptance to
Administrative Agent.

 

Accepted this       day of                     , 200     

 

 

 

FLEET NATIONAL BANK

 

 

 

By:

 

 

 

Title:

 

 

 

[Approved this          day of                          , 200     

 

 

 

[PLAINS MARKETING, L.P.

 

By:

PLAINS MARKETING GP INC., its general partner

 

 

 

By:

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------
